 



Exhibit 10.1
EXECUTION COPY
ASSET PURCHASE AGREEMENT
by and among
WELLS FARGO & COMPANY
ISLAND FINANCE PUERTO RICO, INC.
ISLAND FINANCE SALES FINANCE CORPORATION
and
SANTANDER BANCORP
and
SANTANDER FINANCIAL SERVICES, INC.
for the purchase and sale of certain assets of
Island Finance Puerto Rico, Inc. and Island Finance Sales Finance Corporation
Dated as of January 22, 2006





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page
ARTICLE I DEFINITIONS
    1  
 
       
ARTICLE II PURCHASE AND DELIVERY OF PURCHASED ASSETS;
    11  
ASSUMPTION OF ASSUMED LIABILITIES
       
 
       
2.1 Delivery of Assets; Assumption of Assumed Liabilities; Closing Payment
    11  
2.2 Purchase Price
    15  
2.3 Determination of Purchase Price
    17  
2.4 Settlement of Purchase Price
    18  
2.5 Contracts Not Transferable
    18  
2.6 Limited Power of Attorney
    18  
2.7 Excess Loan Loss Adjustment
    19  
 
       
ARTICLE III CLOSING DATE
    21  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF WELLS FARGO AND THE SELLERS
    22  
 
       
4.1 Organization, Power, Etc.
    22  
4.2 Authority Relative to Agreement and Ancillary Agreements
    22  
4.3 Non-Contravention
    22  
4.4 Consents, Etc.
    23  
4.5 Title to Purchased Assets
    23  
4.6 Reserved
    23  
4.7 Reports; Financial Statements
    24  
4.8 Litigation
    24  
4.9 Compliance with Laws; Licenses
    25  
4.10 No Undisclosed Liabilities
    25  
4.11 Absence of Certain Changes or Events
    25  
4.12 Personnel and Employee Benefits Matters
    26  
4.13 Taxes
    26  
4.14 Leases; Personal Properties
    26  
4.15 Certain Labor Matters
    27  
4.16 Brokers
    28  
4.17 Receivables
    28  
4.18 Environmental Liability
    29  
4.19 No Defaults
    29  
4.20 Certain Contracts
    29  
4.21 Trademarks, Trade Names and Other Intellectual Property
    29  
4.22 Books and Records
    30  
4.23 Accuracy of Disclosures
    30  

i



--------------------------------------------------------------------------------



 



         
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
    31  
 
       
5.1 Organization, Power, Etc.
    31  
5.2 Authority Relative to Agreement and Ancillary Agreements
    31  
5.3 Non-Contravention
    31  
5.4 Consents, Etc.
    32  
5.5 Brokers
    32  
5.6 Available Funds
    32  
5.7 Reserved
    32  
5.8 No Regulatory Impediment
    32  
 
       
ARTICLE VI COVENANTS AND AGREEMENTS
    33  
 
       
6.1 Conduct of Business
    33  
6.2 Access; Confidentiality
    34  
6.3 Best Efforts; Taking of Necessary Action
    34  
6.4 Purchase of Island Insurance
    35  
6.5 Insurance; Risk of Loss
    35  
6.6 Wells Fargo Name and Mark, Etc.
    36  
6.7 Assistance in Proceedings, Etc.
    36  
6.8 Supplements to Schedules
    37  
6.9 Public Announcements
    37  
6.10 Further Assurances
    37  
6.11 No Negotiation
    38  
6.12 Interim Financial Statements
    38  
6.13 Agreement Not to Compete
    38  
6.14 No Exchange of Customer Information
    41  
6.15 Agreements Not to Solicit Employees
    41  
6.16 Injunctive Relief
    42  
6.17 Confidentiality
    42  
6.18 Municipal License and Property Taxes
    42  
6.19 Special Tax Reimbursement
    42  
6.20 Treatment of Certain Records After the Closing
    43  
6.21 Payments on Excluded Receivables and Excluded Charge Off Accounts
    43  
 
       
ARTICLE VII EMPLOYEE MATTERS
    44  
 
       
7.1 Employees
    44  
7.2 Defined Benefit Pension Plan
    45  
7.3 Savings Plan
    45  
7.4 Employee Welfare Benefit Plans and Group Insurance Contracts
    45  
7.5 Severance; Reimbursement for Severance Payments
    47  
7.6 Reserved
    47  
7.7 Reserved
    47  
7.8 Accrued Vacation and Sick Leave
    47  
7.9 Benefit Program Participation
    49  
7.10 Information and Data Exchange
    49  
7.11 Indemnification
    49  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE VIII CONDITIONS TO THE CLOSING
    50  
 
       
8.1 Conditions to the Obligations of Each Party
    50  
8.2 Additional Conditions to the Obligations of Purchaser
    51  
8.3 Additional Conditions to the Obligations of Wells Fargo and the Sellers
    52  
 
       
ARTICLE IX TERMINATION, AMENDMENT AND WAIVER
    53  
 
       
9.1 Termination
    53  
9.2 Effect of Termination
    53  
 
       
ARTICLE X INDEMNIFICATION BY WELLS FARGO
    54  
 
       
10.1 Indemnification
    54  
10.2 Indemnification Procedures, Etc.
    54  
10.3 Limitation on Liability
    56  
10.4 General
    58  
 
       
ARTICLE XI INDEMNIFICATION BY PURCHASER
    58  
 
       
11.1 Indemnification
    58  
11.2 Indemnification Procedures, Etc.
    59  
11.3 Limitation on Liability
    60  
11.4 General
    61  
 
       
ARTICLE XII GENERAL PROVISIONS
    62  
 
       
12.1 Survival; Agreed Disclaimer of Effect of Knowledge
    62  
12.2 Notices
    63  
12.3 Interpretation
    64  
12.4 Amendment and Modification; Waiver
    64  
12.5 Entire Agreement
    64  
12.6 Fees and Expenses
    64  
12.7 Disclosure Schedules
    64  
12.8 Third Party Beneficiaries
    64  
12.9 Assignment; Binding Effect
    64  
12.10 Governing Law
    65  
12.11 Counterparts
    65  

iii





--------------------------------------------------------------------------------



 



     
Annex 1.1
  Excluded Charge Off Accounts
Annex 1.2
  Excluded Receivables
Annex 1.3
  Certain Material Contracts
Annex 1.4
  Intellectual Property
Annex 2.1(b)(vii)
  Excluded Facilities
Annex 2.1(b)(viii)
  Excluded Contracts
Annex 2.1(b)(xviii)
  Other Excluded Assets
Annex 2.1(c)(v)
  Other Assumed Liabilities
Annex 6.13(d)
  Non-Solicitation Procedures
Annex 6.15(a)
  Senior Management
Annex 6.15(b)
  Introduced Employees
Annex 7.1(b)
  Excluded Employees
Annex 7.1(d)
  Purchaser Employee Benefit Plans, Policies and Arrangements  
Exhibit A
  Form of Limited Power of Attorney
Exhibit B
  Island Insurance Stock Purchase Agreement
Exhibit C
  Subscriber Agreement
Exhibit D
  Assignment and Assumption Agreement
Exhibit E
  Form of Lease Assignment and Assumption Agreement
Exhibit F
  Transition Agreement
Exhibit G
  Servicing Management Agreement
Exhibit H
  Bill of Sale

Sellers Disclosure Schedule
Purchaser Disclosure Schedule
iv





--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
          ASSET PURCHASE AGREEMENT, dated as of January 22, 2006 (“Agreement”),
by and among WELLS FARGO & COMPANY, a Delaware corporation (“Wells Fargo”),
ISLAND FINANCE PUERTO RICO, INC., a Delaware corporation (“Island Finance PR”),
ISLAND FINANCE SALES FINANCE CORPORATION, a Cayman Islands corporation (“Island
Finance SFC,” and, together with Island Finance PR, the “Sellers”), and
SANTANDER BANCORP, a Puerto Rico corporation (“Santander”), and its subsidiary
SANTANDER FINANCIAL SERVICES, INC., a Puerto Rico corporation (“Santander
Financial” and, together with Santander, “Purchaser”).
WITNESSETH:
          WHEREAS, the Sellers own certain assets related to the Puerto Rican
Island Finance business of Wells Fargo and its Affiliates (the “Island Finance
Business”), and the Sellers are the obligors under certain liabilities and
obligations related to such Island Finance Business; and
          WHEREAS, on the terms and subject to the conditions set forth herein,
Sellers desire to sell, and Purchaser (through Santander Financial) desires to
purchase, the assets referred to above, and Sellers desire to assign, and
Purchaser desires to assume (through Santander Financial), the liabilities and
obligations referred to above.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
          The following capitalized terms when used in this Agreement shall have
the following meanings:
     “Actual Loan Losses” has the meaning set forth in Section 2.7(e).
     “Affiliate” means any person or entity that controls, is controlled by or
is under common control with another person or entity. “Control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of a person or entity, whether through the ownership of
voting securities, by contract, indenture or credit arrangement, as trustee or
executor, or otherwise.
     “Aggregate Purchaser Damages” has the meaning set forth in Section 10.3(a).
     “Aggregate Seller Damages” has the meaning set forth in Section 11.3.

1



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning set forth in the introductory paragraph hereof.
     “Ancillary Agreements” means the Island Insurance Stock Purchase Agreement,
the Subscriber Agreement, the Assignment and Assumption Agreement, the Lease
Assignment and Assumption Agreements, the Bill of Sale, the Transition
Agreement, the Servicing Management Agreement, and any other agreement executed
and delivered by Purchaser, Wells Fargo or the Sellers pursuant to or
contemporaneously with this Agreement.
     “Applicable Law” has the meaning set forth in Section 4.3.
     “Arrangements” means all “employee benefit plans” within the meaning of
section 3(3) of ERISA and all other employee benefit plans, contracts,
agreements, practices, policies, commitments or arrangements, whether or not
subject to ERISA, written or oral, funded or unfunded, insured or self-insured,
registered or unregistered, which Wells Fargo or either Seller, with respect to
the Island Finance Business, maintains, contributes to, is a party to or
otherwise has or could have any obligation or liability under, with respect to
any current or former officer, consultant, director, Employee, including,
without limitation, the following: all employment, severance, change-in-control
and fringe benefit arrangements; all stock option, stock bonus, and stock
purchase programs; all retirement, incentive, bonus, profit sharing, gain
sharing, deferred compensation, retention bonus, or other similar arrangements;
and all health, welfare, medical, dental, disability, life insurance and other
similar plans, programs, arrangements, agreements or practices.
     “Assignment and Assumption Agreement” has the meaning set forth in
Section 8.1(d).
     “Assumed Liabilities” has the meaning set forth in Section 2.1(c).
     “Assumed Liability Adjustment Amount” has the meaning set forth in
Section 2.2(g).
     “Base Price” has the meaning set forth in Section 2.2(a).
     “Bill of Sale” has the meaning set forth in Section 8.2(h).
     “Business Day” means any day which is not a Saturday, Sunday or a day on
which banks in New York City or Puerto Rico are authorized or obligated by law
or executive order to be closed.
     “Cash Adjustment Amount” has the meaning set forth in Section 2.2(e).
     “Claim” or “Claims” have the meanings set forth in Section 7.11(a).

2



--------------------------------------------------------------------------------



 



     “Claim Notice” has the meaning set forth in Section 10.2(a).
     “Closing” has the meaning set forth in Article III.
     “Closing Balance Sheet” has the meaning set forth in Section 2.3(a).
     “Closing Date” has the meaning set forth in Article III.
     “Closing Payment” has the meaning set forth in Section 2.1(e).
     “COBRA” has the meaning set forth in Section 7.4(g).
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Confidential Memorandum” means the Confidential Memorandum, dated
March 2005, provided to Purchaser by Wells Fargo.
     “Confidentiality Agreement” means the Confidentiality Agreement, dated
March 4, 2005, between Wells Fargo and Santander relating to, among other
things, the confidentiality of certain information provided by or on behalf of
Sellers to Purchaser with respect to, among other things, the Island Finance
Business.
     “Consumer Finance Business” has the meaning set forth in Section 6.13(b).
     “Contract” means any agreement, contract, lease, note, loan, evidence of
indebtedness, purchase order, letter of credit, indenture, employment agreement,
instrument, obligation or commitment to which either Seller is a party or is
bound (or has otherwise acquired rights and duties thereunder) and which relates
to the Island Finance Business.
     “Contract Files” means the Records relating to or evidencing a Contract
maintained by Island Finance PR or Island Finance SFC as of the Closing Date.
     “Customer Information” has the meaning set forth in Section 6.14.
     “Damages” has the meaning set forth in Section 10.1.
     “December Balance Sheet” has the meaning set forth in Section 4.7(b).
     “Defined Benefit Pension Plan” has the meaning set forth in Section 7.2.
     “Disclosure Schedules” means the Purchaser Disclosure Schedule and the
Sellers Disclosure Schedule.
     “Effective Benefits Date” has the meaning set forth in Section 7.1(b).

3



--------------------------------------------------------------------------------



 



     “Effective Benefits Time” has the meaning set forth in Section 7.4(b).
     “18 Month Anniversary” has the meaning set forth in Section 2.7(e).
     “Eligible Receivables” has the meaning set forth in Section 2.7(e).
     “Employee” means (i) any full- or part-time employee of either Seller that
is employed exclusively or primarily in the Island Finance Business as conducted
as of the date hereof or (ii) any full- or part-time employee of Wells Fargo or
any of its Affiliates that is dedicated exclusively to the Island Finance
Business as conducted on the date hereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means, with respect to an entity, any other entity which
is (or at the relevant time was) a member of a “controlled group of
corporations” with, under common control with, or a member of an “affiliated
service group” with, such entity, as defined in Section 414(b), (c), (m) or
(o) of the Code.
     “Excess Eligible Receivable Losses” has the meaning set forth in
Section 2.7(a).
     “Excluded Assets” has the meaning set forth in Section 2.1(b).
     “Excluded Charge Off Accounts” means the charged off accounts set forth in
Annex 1.1, which shall be updated as of the Closing Date, and any and all rights
in respect thereof (including, without limitation, rights to any payments
received thereon). The Excluded Charge Off Accounts shall not be included in the
Purchased Assets.
     “Excluded Liabilities” has the meaning set forth in Section 2.1(d).
     “Excluded Receivables” means those Receivables with respect to which the
relevant Seller has determined that it would not proceed with a foreclosure, as
listed on Annex 1.2, which shall be updated as of the end of the calendar month
immediately preceding the Closing Date. The Excluded Receivables shall not be
included in the Purchased Assets.
     “Exempt Transferred Employee” has the meaning set forth in Section 7.8(e).
     “Facilities” means all Leased Premises (including the Leases related
thereto) and related facilities (and any improvements thereto) used by either
Seller (or both Sellers) in the operation of the Island Finance Business,
including the Tangible Personal Property used or operated by either Seller (or
both Sellers) in the operation of the Island Finance Business.

4



--------------------------------------------------------------------------------



 



     “15 Month Anniversary” has the meaning set forth in Section 2.7(e).
     “Financial Statements” has the meaning set forth in Section 4.7(b).
     “First Anniversary Date” has the meaning set forth in Section 10.3(a).
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” has the meaning set forth in Section 4.3.
     “Governmental Authorization” means any consent, approval, authorization,
registration or permit or similar right issued, granted or given by any
Governmental Authority or pursuant to any Applicable Law.
     “Incidental Consumer Finance Activities” has the meaning set forth in
Section 6.13(d).
     “Indemnified Purchaser Entities” has the meaning set forth in Section 10.1.
     “Indemnified Seller Entities” has the meaning set forth in Section 11.1.
     “Independent Accountants” has the meaning set forth in Section 2.3(c).
     “Intellectual Property” means all of the following, to the extent they
exist: (i) trademarks and service marks (registered and unregistered), trade
dress, and trade names and all applications or registrations in any jurisdiction
relating to the foregoing; (ii) patents, patentable inventions, discoveries,
improvements, ideas, know-how, formula methodology, processes, technology and
computer programs, software and databases (including source code, object code,
development documentation, programming tools, drawings, specifications and data)
and all applications or registrations in any jurisdiction pertaining to any of
the foregoing, including all re-issues, continuations, divisions,
continuations-in-part, renewals or extensions thereof; (iii) all trade secrets,
including confidential and other non-public information, and the right in any
jurisdiction to limit the use or disclosure thereof; (iv) copyrights in
writings, designs, mask works or other works, and applications or registrations
in any jurisdiction relating to the foregoing; (v) database rights;
(vi) Internet websites, domain names and registrations or applications thereof;
(vii) licenses, immunities, covenants not to sue and the like relating to any of
the foregoing; (viii) books and records described or used in connection with any
of the foregoing; and (ix) claims or causes of action arising out of or related
to infringement or misappropriation of any of the foregoing.
     “Intellectual Property Licenses” has the meaning set forth in
Section 4.21(a).
     “International Business” means the business conducted by Wells Fargo and/or
its Affiliates in Mexico, Panama and the Lesser Antilles.

5



--------------------------------------------------------------------------------



 



     “Introduced Employee” has the meaning set forth in Section 6.15(b).
     “IRS” means the Internal Revenue Service of the United States of America or
any successor agency or authority.
     “Island Finance Business” has the meaning set forth in the preamble to this
Agreement. The parties hereto expressly acknowledge and agree that the Island
Finance Business does not include the business of the Reliable Entities or the
International Business.
     “Island Finance PR” has the meaning set forth in the introductory paragraph
hereof.
     “Island Finance Reports” has the meaning set forth in Section 4.7(a).
     “Island Finance SFC” has the meaning set forth in the introductory
paragraph hereof.
     “Island Insurance” has the meaning set forth in Section 6.4.
     “Lease” has the meaning set forth in Section 4.14(a).
     “Lease Assignment and Assumption Agreements” has the meaning set forth in
Section 8.1(e).
     “Leased Premises” has the meaning set forth in Section 4.14(a).
     “Legacy Real Estate Receivables” has the meaning set forth in
Section 2.7(e).
     “Lesser Antilles” means, collectively, Anguilla, Saint Kitts and Nevis,
Antigua and Barbuda, Monserrat, Guadeloupe, Dominica, Martinique, Saint Lucia,
Barbados, Saint Vincent and the Grenadines, Grenada, Trinidad and Tobago, the
islands off the coast of Venezuela, the Netherlands Antilles and Aruba, but
excluding the United States Virgin Islands and the British Virgin Islands.
     “Liability” means any direct or indirect liability, indebtedness,
obligation, commitment, expense, claim, deficiency, guaranty or endorsement of
or by any person or entity, whether known or unknown, accrued or unaccrued,
absolute or contingent, disputed or undisputed, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise and regardless of
when or by whom asserted.
     “License” means all Governmental Authorizations of the Sellers necessary
for the conduct of, or relating to the operation of, the Island Finance
Business.
     “Lien” means any mortgage, pledge, lien, charge or other encumbrance.

6



--------------------------------------------------------------------------------



 



     “Loss Reimbursement Threshold” has the meaning set forth in Section 2.7(a).
     “Material Adverse Effect” means any effect on the Island Finance Business
(other than as a result of changes in prevailing interest rates, in general
economic conditions affecting the industries in which the Island Finance
Business operates (except to the extent the Island Finance Business is affected
in a significantly disproportionate manner as compared to other companies in the
same industry and geographical market (it being acknowledged that such
geographical market is the Commonwealth of Puerto Rico)), or in law or
applicable regulations or the official interpretations thereof or in GAAP) that
is, either individually or in the aggregate, materially adverse to (i) the
business, assets, operations, financial condition or results of operations of
the Island Finance Business, or (ii) the ability of Wells Fargo or Sellers to
perform its obligations under this Agreement and the Ancillary Agreements or to
the ability of Wells Fargo or Sellers to consummate the transactions
contemplated by this Agreement.
     “Material Contract” means (i) the Leases included in the Purchased Assets,
(ii) the Contracts set forth in Annex 1.3, and (iii) each other contract,
agreement, lease or commitment, whether written or oral, to which Wells Fargo or
either Seller is a party and that is material to the operation of the Island
Finance Business.
     “Maximum Reimbursement Amount” has the meaning set forth in Section 2.7(a).
     “Maximum Special Tax Reimbursement Amount” has the meaning set forth in
Section 6.19(a).
     “Net Receivables” has the meaning set forth in Section 2.2(c).
     “Noncompete Term” has the meaning set forth in Section 6.13(a).
     “Non-Exempt Transferred Employee” has the meaning set forth in
Section 7.8(e).
     “Ordinary Course of Business” means an action taken by a Seller that (i) is
consistent in nature, scope and magnitude with the past practices of the Island
Finance Business and is taken in the ordinary course of the normal, day-to-day
operations of the Island Finance Business; (ii) does not require specific
authorization by the board of directors or shareholders of such Seller; and
(iii) is not in knowing or material violation of Applicable Law.
     “Personal Loan with a Mortgage Guaranty” has the meaning set forth in
Section 6.13(b).
     “Prepaid Asset Adjustment Amount” has the meaning set forth in
Section 2.2(f).
     “Proceeding” means any action, arbitration, audit, hearing, litigation,
investigation or suit (whether civil, criminal, administrative, judicial or
investigative)

7



--------------------------------------------------------------------------------



 



commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority, court or arbitrator.
     “Purchase Price” has the meaning set forth in Section 2.2(a).
     “Purchase Money Secured Loan” has the meaning set forth in Section 6.13(b).
     “Purchased Assets” means substantially all of the assets of the Sellers
relating to the Island Finance Business, including the following (but excluding
the Excluded Assets):
(i) all Facilities (including the Leases related thereto) except the Facilities
set forth on Annex 2.1(b)(vii);
(ii) all Receivables (other than Excluded Receivables or Excluded Charge Off
Accounts);
(iii) all Contracts and related Contract Files except (i) the Contracts set
forth on Annex 2.1(b)(viii) and related Contract Files and (ii) the Contracts
and related Contract Files for the Excluded Receivables and the Excluded Charge
Off Accounts;
(iv) all Licenses or renewals thereof, in each case to the extent transferable
by the applicable Seller to Purchaser;
(v) copies of all data and Records related to and used exclusively or primarily
in the operation of the Island Finance Business (other than customer specific
data and Records relating to names, addresses and social security numbers of
obligors on the Excluded Receivables and the Excluded Charge Off Accounts),
including lists and Records pertaining to current and former clients and
customers (such as credit scores and analysis, loss history, related write-offs,
and similar data and Records), current and historical operational data and
Records, current and historical financial data and Records, operating guides and
manuals, advertising materials, sales and promotional materials, studies,
reports, correspondence and similar documents and Records and, subject to
Applicable Law, copies of personnel Records;
(vi) all Intellectual Property used exclusively in the operation of the Island
Finance Business, to the extent transferable by the applicable Seller to
Purchaser, including but not limited to: (A) behavioral and applications scoring
models, and (B) all trademarks and service marks (registered and unregistered),
trade dress, and trade names (including the name “Island Finance” and any
similar names) used by the Sellers in Puerto Rico (other than any such
trademarks, service marks, trade dress and trade names containing the
designation “Wells Fargo” or “Reliable” or indicating any affiliation with
“Wells Fargo” or “Reliable”), and all applications or registrations in Puerto
Rico and the United States pertaining to the

8



--------------------------------------------------------------------------------



 



foregoing, which Intellectual Property is listed in Annex 1.4; provided, that
nothing herein shall be deemed to (x) permit Purchaser or its Affiliates to use
any such trademarks, service marks, trade dress and trade names in the Lesser
Antilles, or (y) prohibit or restrict Wells Fargo or its Affiliates from
(1) using any such trademarks, service marks, trade dress and trade names in the
Lesser Antilles or (2) using trademarks, service marks, trade dress and trade
names containing the designation, or otherwise associated with, “Credito
Progreso” in Mexico;
(vii) except as set forth in Section 2.1(b)(xii), all rights of the Sellers
relating to deposit payments and prepaid expenses in connection with the Island
Finance Business, and claims for refunds and rights to offsets in respect
thereof;
(viii) all insurance benefits, including rights and proceeds, arising from or
relating to the Purchased Assets or the Assumed Liabilities prior to the Closing
Date, unless expended in accordance with this Agreement; and
(ix) all Customer Information (other than customer specific data and Records
relating to names, addresses and social security numbers of obligors on the
Excluded Receivables and the Excluded Charge Off Accounts); and
(x) all cash and cash equivalents.
     “Purchaser” has the meaning set forth in the introductory paragraph hereof.
     “Purchaser Disclosure Schedule” means the disclosure schedule delivered by
Purchaser to Sellers at the time of execution hereof.
     “Purchaser First Anniversary Payment Amount” has the meaning set forth in
Section 11.3.
     “Receivables” means all loans, sale contracts, credit agreements, invoices
and other obligations or rights to payments of the Island Finance Business owned
by either Seller and the full benefit of all security for such receivables or
rights to payments, including any claim, remedy or other right related to any of
the foregoing.
     “Receivables Adjustment Amount” has the meaning set forth in
Section 2.2(b).
     “Record” means information that is inscribed on a tangible medium or that
is stored in an electronic or other medium and is retrievable in perceivable
form.
     “Recoveries” has the meaning set forth in Section 2.7(e).
     “Reliable Entities” has the meaning set forth in Section 2.1(b).
     “Santander” has the meaning set forth in the introductory paragraph hereof.

9



--------------------------------------------------------------------------------



 



     “Santander Financial” has the meaning set forth in the introductory
paragraph hereof.
     “Savings Plan” has the meaning set forth in Section 7.3.
     “Secondary Maximum Amount” has the meaning set forth in Section 2.7(a).
     “Seller First Anniversary Payment Amount” has the meaning set forth in
Section 10.3(a).
     “Sellers” has the meaning set forth in the introductory paragraph hereof.
     “Sellers Disclosure Schedule” means the disclosure schedule delivered by
Wells Fargo to Purchaser at the time of execution hereof.
     “Senior Management” has the meaning set forth in Section 6.15(a).
     “Servicing Management Agreement” has the meaning set forth in
Section 8.1(g).
     “Severance Reimbursement Notice” has the meaning set forth in
Section 7.5(c).
     “Special 2006 Income Taxes” has the meaning set forth in Section 6.19(a).
     “Special Tax Notice” has the meaning set forth in Section 6.19(b).
     “Subscriber Agreement” has the meaning set forth in Section 8.1(c).
     “Tangible Personal Property” means all machinery, equipment, tools,
furniture, office equipment, computer hardware, supplies, materials and other
items of tangible personal property of every kind owned or leased by either
Seller (wherever located and whether or not carried on Sellers’ books)
exclusively or primarily for use in the operation of the Island Finance
Business, together with any express or implied warranty (to the extent such
warranty is transferable) by manufacturers or sellers or lessors of any item or
component part thereof and all maintenance records or other documents relating
thereto.
     “Tangible Property Adjustment Amount” has the meaning set forth in
Section 2.2(d).
     “Tax Returns” means all returns, declarations, reports, estimates,
information returns, statements and other documents required to be filed in
respect of Taxes, and “Tax Return” means any of the foregoing Tax Returns.
     “Taxes” means any and all federal, state, Commonwealth of Puerto Rico,
county, provincial, local, municipal, foreign and other taxes, levies or other
assessments, including without limitation all net income, gross income, gross
receipts, premium, estimated, sales, use, ad valorem, property, transfer,
franchise, profits, license,

10



--------------------------------------------------------------------------------



 



withholding, payroll, employment, social security, disability, excise,
severance, stamp, occupation, customs, duties, or guaranty fund assessments,
whether disputed or not, together with any interest, surcharges, additions to
tax or interest, and penalties with respect thereto imposed by any taxing
authority or Governmental Authority upon the Island Finance Business.
     “Temporary Leave” has the meaning set forth in Section 7.1(a).
     “Third Party Consents” has the meaning set forth in Section 4.4(b).
     “Threshold Amount” has the meaning set forth in Section 10.3(a).
     “Transferred Employees” has the meaning set forth in Section 7.1(b).
     “Transition Agreement” has the meaning set forth in Section 8.1(f).
     “Wells Fargo” has the meaning set forth in the introductory paragraph
hereof.
ARTICLE II
PURCHASE AND DELIVERY OF PURCHASED ASSETS;
ASSUMPTION OF ASSUMED LIABILITIES
          2.1 Delivery of Assets; Assumption of Assumed Liabilities; Closing
Payment.
          (a) On the terms and subject to the conditions of this Agreement, the
Sellers shall, at the Closing on the Closing Date, sell, convey, transfer,
assign and deliver to Purchaser, and Purchaser shall purchase and acquire from
the Sellers, free and clear of all Liens (other than Liens created or incurred
by Purchaser or any of its Affiliates or Liens with respect to Leased Premises
or personal property of the type specifically excepted in Section 4.14 hereof),
all right, title and interest of the Sellers in and to the Purchased Assets.
          (b) Notwithstanding anything to the contrary contained in
Section 2.1(a) or elsewhere in this Agreement, the following assets of the
Sellers (collectively, the “Excluded Assets”) are not part of the sale and
purchase contemplated hereunder, are excluded from the Purchased Assets and
shall remain the property of Island Finance PR and Island Finance SFC, as the
case may be, after the Closing:
     (i) all stock and other securities of, all ownership, partnership,
beneficiary and other interests (direct or indirect) in, and all rights with
respect to Reliable Finance Holding Company, LLC, Reliable Finance Holding
Company (partnership), Reliable Financial Services, Inc. (including Reliable
Financial Services, Inc. doing business as (d/b/a) Reliable Mortgage), Reliable
Insurance Services Corp., and Island Finance Sales Finance Trust (collectively,
the “Reliable Entities”), and all assets and rights of any kind, character or
description of the Reliable Entities;

11



--------------------------------------------------------------------------------



 



     (ii) all intercompany receivables (including without limitation all
intercompany notes or other indebtedness) representing amounts due or owing to a
Seller from Wells Fargo or any Affiliate of Wells Fargo (including, without
limitation, the Sellers);
     (iii) all short-term investments;
     (iv) all minute books, stock Records and corporate seals;
     (v) any shares of capital stock of either Seller held in treasury;
     (vi) all insurance policies and rights thereunder (except to the extent
specified in the definition of Purchased Assets);
     (vii) all of the Facilities (and the Leases related thereto) set forth in
Annex 2.1(b)(vii);
     (viii) all of the Contracts set forth in Annex 2.1(b)(viii) and related
Contract Files, all of the Contracts and related Contract Files for the Excluded
Receivables and the Excluded Charge Off Accounts, and all customer specific data
and Records relating the Excluded Receivables and the Excluded Charge Off
Accounts;
     (ix) except as contemplated by Section 7.3, all rights in connection with
and assets of pension plans and other Arrangements (including without limitation
rights in connection with and assets of the Defined Benefit Pension Plan and the
Savings Plan);
     (x) any Intellectual Property that is not used exclusively in the operation
of the Island Finance Business or listed in Annex 1.4;
     (xi) all personnel Records and other Records that either Seller is required
by Applicable Law to retain in their possession; provided, however, that,
subject to any required consent of any Employee or other person or entity, to
the extent necessary to the operation of the Island Finance Business and to the
fullest extent permitted by Applicable Law, the Sellers shall provide copies of
such Records to Purchaser at the Closing;
     (xii) all claims for refunds of Taxes and other governmental charges of
whatever nature;
     (xiii) all rights to or in any judgment, order, injunction, decree, ruling
or award of any court, arbitrator or Governmental Authority entered or obtained
prior to the Closing Date;

12



--------------------------------------------------------------------------------



 



     (xiv) all Licenses that are not transferable to Purchaser under Applicable
Law;
     (xv) all Records and other information relating to, and all other assets
of, the International Business;
     (xvi) all rights under this Agreement and any of the Ancillary Agreements;
     (xvii) the Excluded Receivables and the Excluded Charge Off Accounts; and
     (xviii) the property and assets set forth in Annex 2.1(b)(xviii).
          (c) On the terms and subject to the conditions of this Agreement,
Purchaser shall, at the Closing on the Closing Date, assume and agree to
discharge only the following liabilities of the Sellers (collectively, the
“Assumed Liabilities”):
     (i) any trade account payable incurred by either Seller in the Ordinary
Course of Business between the date of the December Balance Sheet and the
Closing Date that remains unpaid as of the Closing Date;
     (ii) any Liability to the customers of either Seller incurred in the
Ordinary Course of Business reflected on the December Balance Sheet and
outstanding as of the Closing Date (other than any Liability arising out of or
relating to an act or omission by the Sellers or their Affiliates that occurred
on or prior to the Closing Date);
     (iii) any Liability arising on or after the Closing Date under the Leases
and Contracts assigned pursuant to this Agreement (other than any Liability
under such Contracts arising out of or relating to a breach by the Sellers or
their Affiliates that occurred prior to the Closing Date);
     (iv) any Liability arising under any Contract included in the Purchased
Assets that is entered into by either Seller after the date hereof in accordance
with the provisions of this Agreement (other than any Liability under such
Contracts arising or relating to a breach by the Sellers or their Affiliates
that occurred prior to the Closing Date);
     (v) any other Liability described on Annex 2.1(c)(v); and
     (vi) any Liability arising with respect to the Purchased Assets on or after
the Closing Date (other than any Liability related to the Purchased Assets
arising out of or relating to an act or omission the Sellers or their Affiliates
that occurred on or prior to the Closing Date).

13



--------------------------------------------------------------------------------



 



          (d) Notwithstanding Section 2.1(c) or any other provision of this
Agreement to the contrary, all Liabilities of the Sellers (other than the
Assumed Liabilities) shall remain the Liabilities of the Sellers and shall not
be assumed by Purchaser pursuant hereto (collectively, the “Excluded
Liabilities”). Without limiting the generality of the foregoing, the Excluded
Liabilities shall include the following:
     (i) any Liability of the Reliable Entities;
     (ii) any Liability for Taxes arising as a result of the operation of the
Island Finance Business or ownership of the Purchased Assets prior to the
Closing Date, including any deferred Taxes of any nature or any Liability for
Taxes that will arise as a result of the consummation of the transactions
contemplated by this Agreement;
     (iii) any Liability under any Contract not assumed by Purchaser under
Section 2.1(c);
     (iv) any Liability under any Contract assumed by Purchaser that arises out
of or relates to any breach by either Seller that occurred prior to the Closing
Date;
     (v) any Liability under any of the Arrangements or any Liability arising
prior to the Effective Benefits Time relating to payroll, bonus, incentives
(including sales commissions), vacation (subject to Section 7.8), sick leave
(subject to Section 7.8), workers’ compensation, unemployment benefits,
statutory licenses, working hours, pension benefits, employee stock option or
profit-sharing plans, health care plans or benefits or any other employee plans
or benefits of any kind applicable to the Employees or former Employees;
     (vi) any Liability under any employment, severance, retention or
termination agreement with any Employees or former Employees;
     (vii) any Liability arising out of or relating to any grievance of any
Employee or former Employee relating to events that occurred prior to the
Closing Date;
     (viii) any Liability to indemnify, reimburse or advance amounts to any
officer, director, Employee or agent of either Seller arising out of or relating
to events occurring prior to the Closing Date;
     (ix) any Liability arising out of any Proceeding relating to the Island
Finance Business that was pending prior to the Closing Date;

14



--------------------------------------------------------------------------------



 



     (x) any Liability arising out of any Proceeding relating to the Island
Finance Business commenced on or after the Closing Date and arising out of or
relating to any events occurring prior to the Closing Date;
     (xi) any Liability arising out of or resulting from either Seller’s
compliance or non-compliance with any Applicable Law or judgment, order,
injunction, decree, ruling or award of any court or Governmental Authority;
     (xii) any Liability of either Seller arising out of or resulting from the
consummation of the transactions contemplated by this Agreement or the Ancillary
Agreements (including any Liability (except for Assumed Liabilities) of a Seller
that becomes a Liability of Purchaser under any bulk sales or transfer law or
under any common law doctrine of successor liability);
     (xiii) any Liability of either Seller based upon its acts and omissions
occurring after the Closing Date;
     (xiv) any Liability to the customers of either Seller incurred in the
Ordinary Course of Business not reflected in the December Balance Sheet and
outstanding as of the Closing Date or otherwise arising out of or relating to an
act or omission of the Sellers or their Affiliates that occurred prior to the
Closing Date; and
     (xv) any Liability of either Seller not related to the Purchased Assets or
the Island Finance Business.
     (e) On the terms and subject to the conditions of this Agreement, and
against delivery of the Purchased Assets, Purchaser shall (i) pay, at the
Closing on the Closing Date, by wire transfer of U.S. Dollars in immediately
available funds to such accounts of Sellers as Wells Fargo shall designate in
writing to Purchaser, not less than one Business Day prior to the Closing Date,
an estimate of the Purchase Price based upon a balance sheet of the Island
Finance Business as of the most recent calendar month end delivered by Wells
Fargo to Purchaser and calculated in a manner consistent with Section 2.2 (the
“Closing Payment”), and (ii) on and as of the opening of business on the Closing
Date, assume and agree to perform, pay and discharge when due, the Assumed
Liabilities.
     2.2 Purchase Price.
     (a) In consideration for the Purchased Assets, Purchaser shall pay a
purchase price (the “Purchase Price”) equal to Seven Hundred Million United
States Dollars (US$700,000,000.00) (the “Base Price”), (i) plus or minus the
Receivables Adjustment Amount, (ii) plus or minus the Tangible Property
Adjustment Amount, (iii) plus or minus the Cash Adjustment Amount, (iv) plus or
minus the Prepaid Asset Adjustment Amount, and (v) plus or minus the Assumed
Liability Adjustment Amount.

15



--------------------------------------------------------------------------------



 



     (b) The term “Receivables Adjustment Amount” shall mean the amount,
expressed in United States Dollars, by which the Net Receivables are less than
or exceed Five Hundred Sixty Million United States Dollars (US$560,000,000.00).
If the Net Receivables are less than Five Hundred Sixty Million United States
Dollars (US$560,000,000.00), the Receivables Adjustment Amount shall be
subtracted from the Base Price. If the Net Receivables exceed Five Hundred Sixty
Million United States Dollars (US$560,000,000.00), the Receivables Adjustment
Amount shall be added to the Base Price.
     (c) The term “Net Receivables” shall mean the amount, expressed in United
States Dollars, determined by subtracting (i) Thirty Four Million United States
Dollars (US$34,000,000.00) (the assumed and stipulated allowance for loan losses
relating to the Receivables as of the Closing Date) from (ii) the amount of the
Receivables (excluding the Excluded Receivables) as of the Closing Date.
     (d) The term “Tangible Property Adjustment Amount” shall mean the amount,
expressed in United States Dollars, by which the book value as of the Closing
Date of the Tangible Personal Property included in the Purchased Assets is less
than or exceeds Three Million One Hundred Thousand United States Dollars
(US$3,100,000.00); provided, however, that if the book value of such Tangible
Personal Property as of the Closing Date exceeds Three Million Six Hundred
Thousand United States Dollars (US$3,600,000.00), then it shall be deemed for
purposes of this Section 2.2 to equal Three Million Six Hundred Thousand United
States Dollars (US$3,600,000.00). If the book value of such Tangible Personal
Property as of the Closing Date is less than Three Million One Hundred Thousand
United States Dollars (US$3,100,000.00), the Tangible Property Adjustment Amount
shall be subtracted from the Base Price. If the book value of such Tangible
Personal Property as of the Closing Date exceeds Three Million One Hundred
Thousand United States Dollars (US$3,100,000.00), the Tangible Property
Adjustment Amount shall be added to the Base Price.
     (e) The term “Cash Adjustment Amount” shall mean the amount, expressed in
United States Dollars, by which the amount of cash and cash equivalents included
in the Purchased Assets is less than or exceeds Two Million Seven Hundred
Thousand United States Dollars (US$2,700,000.00). If the amount of such cash and
cash equivalents is less than Two Million Seven Hundred Thousand United States
Dollars (US$2,700,000.00), the Cash Adjustment Amount shall be subtracted from
the Base Price. If the amount of such cash and cash equivalents exceeds Two
Million Seven Hundred Thousand United States Dollars (US$2,700,000.00), the Cash
Adjustment Amount shall be added to the Base Price.
     (f) The term “Prepaid Asset Adjustment Amount” shall mean the amount,
expressed in United States Dollars, by which the book value as of the Closing
Date of the prepaid expenses and deposit payments included in the Purchased
Assets pursuant to clause (vii) of the definition thereof is less than or
exceeds Two Million Two Hundred Thousand United States Dollars
(US$2,200,000.00). If the book value of such prepaid expenses and deposit
payments as of the Closing Date is less than Two Million Two Hundred Thousand
United States Dollars (US$2,200,000.00), the Prepaid Asset Adjustment Amount
shall be subtracted from the Base Price. If the book value of such prepaid
expenses and deposit payments as of the Closing

16



--------------------------------------------------------------------------------



 



Date exceeds Two Million Two Hundred Thousand United States Dollars
(US$2,200,000.00), the Prepaid Asset Adjustment Amount shall be added to the
Base Price.
     (g) The term “Assumed Liability Adjustment Amount” shall mean the amount,
expressed in United States Dollars, by which the sum of (i) the trade account
payables included in the Assumed Liabilities pursuant to Section 2.1(c)(i), and
(ii) the other Liabilities described on Annex 2.1(c)(v) and included in the
Assumed Liabilities pursuant to Section 2.1(c)(v), is less than or exceeds Five
Million United States Dollars (US$5,000,000.00). If such sum exceeds Five
Million United States Dollars (US$5,000,000.00), the Assumed Liability
Adjustment Amount shall be subtracted from the Base Price. If such sum is less
than Five Million United States Dollars (US$5,000,000.00), the Assumed Liability
Adjustment Amount shall be added to the Base Price.
     2.3 Determination of Purchase Price. The Purchase Price shall be determined
following the Closing Date as follows:
     (a) As soon as practicable after the Closing Date, but in no event more
than thirty (30) days after the Closing Date, Wells Fargo shall deliver to
Purchaser a balance sheet of the Island Finance Business as of the Closing Date
(the “Closing Balance Sheet”). The Closing Balance Sheet shall present fairly in
all material respects the financial position of the Island Finance Business in
conformity with GAAP applied on a basis consistent with the December Balance
Sheet. During the preparation of the Closing Balance Sheet and through the date
of the final determination of the Purchase Price pursuant to Section 2.3(b) or
(c), Purchaser shall cooperate fully with Wells Fargo in the preparation of the
Closing Balance Sheet.
     (b) Purchaser may dispute any item reflected on the Closing Balance Sheet
that impacts the calculation of the Purchase Price by notifying Wells Fargo in
writing within thirty (30) days after the date on which Purchaser has received
the Closing Balance Sheet. If Purchaser does not so notify Wells Fargo within
such period, the Closing Balance Sheet shall be final, binding and conclusive on
the parties for purposes of calculating the Purchase Price. If Purchaser does so
notify Wells Fargo, Purchaser and Wells Fargo shall attempt to reconcile their
differences, and any written resolution by them as to any disputed amounts shall
be final, binding and conclusive on the parties.
     (c) If Purchaser and Wells Fargo are unable to reach a resolution with
respect to all of the items specified in the notice referred to in
Section 2.3(b) within thirty (30) days after the date of receipt by Wells Fargo
of such notice, then either Purchaser or Wells Fargo may submit the items
remaining in dispute for resolution to a nationally recognized accounting firm
mutually acceptable to Purchaser and Wells Fargo (the “Independent
Accountants”), which shall, within thirty (30) days after such submission or
such longer period as the Independent Accountants may require, determine and
report to Wells Fargo and Purchaser upon such remaining disputed items, and such
determination shall be final, binding and conclusive on the parties hereto;
provided, however, that if the aggregate amount in dispute is less than the
Independent Accountants’ estimate of the amount of their fees and disbursements
in connection with the resolution of such dispute, then such dispute shall not
be submitted to the Independent Accountants and the Purchase Price shall be
conclusively deemed to equal the quotient of (x) the

17



--------------------------------------------------------------------------------



 



sum of (i) the Purchase Price proposed by Wells Fargo and (ii) the Purchase
Price proposed by Purchaser, divided by (y) two (2). The fees and disbursements
of the Independent Accountants shall be borne by each of Purchaser and Wells
Fargo, respectively, in accordance with the proportions derived from the
following formula:
Purchase Price Submitted – Purchase Price Determined by Independent Accountants 
     Purchase Price Submitted – Purchase Price Submitted by Other Party
By way of illustration, if Wells Fargo submits to the Independent Accountants
that the Purchase Price should equal US$700 million, Purchaser submits that the
Purchase Price should equal US$680 million, and the Independent Accountants
determine that the Purchase Price equals US$693 million, then Wells Fargo would
bear 35% and Purchaser would bear 65% of the fees and disbursements of the
Independent Accountants.
     2.4 Settlement of Purchase Price. If the Purchase Price as finally
determined pursuant to Section 2.3(b) or (c) exceeds the Closing Payment,
Purchaser shall, within five (5) Business Days after such final determination,
pay such excess to the Seller(s) designated by Wells Fargo. If the Purchase
Price as finally determined pursuant to Section 2.3(b) or (c) is less than the
Closing Payment, Wells Fargo shall, within five (5) Business Days after such
final determination, pay such difference to Purchaser. The party making such
payment shall pay interest thereon to the other party for the period from the
Closing Date to the date of payment at the annual rate announced from time to
time as the rate charged to a member bank by the Federal Reserve on overnight
loans. Payment of such excess (or difference) and interest thereon shall be made
by wire transfer in immediately available funds to the account or accounts as
Wells Fargo or Purchaser, as the case may be, shall designate in writing to the
other.
     2.5 Contracts Not Transferable. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall be deemed to
constitute a transfer or assignment of (or agreement to transfer or assign) any
Contract if a transfer or assignment (or attempted transfer or assignment),
without the consent or waiver of any person or entity, would constitute a breach
thereof or in any way adversely affect the rights of Purchaser or either Seller
thereunder. The Sellers and Purchaser shall use their respective best efforts to
obtain any consent or waiver required to assign to Purchaser all rights,
benefits and interests under each Contract being assumed by Purchaser (or make
available to Purchaser the practical benefit thereof) in a manner to permit the
Island Finance Business to be conducted in all material respects as currently
conducted following the Closing Date.
     2.6 Limited Power of Attorney. Contingent upon and effective as of the
Closing, the Sellers appoint Purchaser, its agents, employees, successors and
assigns, as their attorney-in-fact, which such appointment is coupled with an
interest, with full power of revocation and substitution by Purchaser, in the
name and stead of each Seller, but on behalf of Purchaser or its assignees, to
do any of the following with respect to the Receivables included in the
Purchased Assets: (a) receive, endorse and collect all payments, checks, money
orders, drafts or other instruments or documents made payable to or owed to
either Seller in connection with such Receivables; (b) execute on behalf of
either Seller, or enforce, release, modify and transfer

18



--------------------------------------------------------------------------------



 



the rights, privileges and interests (including security interests and real
estate mortgages) of either Seller with respect to such Receivables, including
any claims thereunder and certificates of title or other title documents or
security documents; (c) enforce and exercise any rights and remedies of either
Seller with respect to such Receivables; and (d) demand, collect and receive any
and all such Receivables. On the Closing Date and from time-to-time thereafter,
the Sellers will execute such limited powers of attorney in the form attached
hereto as Exhibit A as Purchaser may reasonably request in order to more
effectively effectuate any of the foregoing.
     2.7 Excess Loan Loss Adjustment
     (a) In the event that the aggregate amount of Actual Loan Losses incurred
by Purchaser, net of Recoveries, exceed Thirty-Four Million United States
Dollars (US$34,000,000.00) (the “Loss Reimbursement Threshold”) prior to the 15
Month Anniversary, Wells Fargo shall reimburse (or shall cause its Affiliates to
reimburse) Purchaser for the amount of subsequent Actual Loan Losses in respect
of Eligible Receivables, net of Recoveries (such subsequent Actual Loan Losses
in respect of Eligible Receivables, net of Recoveries, hereinafter “Excess
Eligible Receivable Losses”) up to the amount of Twenty-One Million United
States Dollars (US$21,000,000.00) (the “Maximum Reimbursement Amount”) for
Excess Eligible Receivable Losses occurring on or prior to the 15 Month
Anniversary; provided, however, that in the event that the amount of Excess
Eligible Receivable Losses has not reached the Maximum Reimbursement Amount by
the 15 Month Anniversary, then Wells Fargo shall further reimburse (or shall
cause its Affiliates to further reimburse) Purchaser for any Excess Eligible
Receivable Losses that occur after the 15 Month Anniversary but prior to the 18
Month Anniversary, up to the amount of Seven Million United States Dollars
(US$7,000,000.00) (the “Secondary Maximum Amount”), but in no event will the
aggregate amount of Excess Eligible Receivable Losses for which Wells Fargo or
its Affiliates are required to reimburse Purchaser exceed the Maximum
Reimbursement Amount. Notwithstanding the foregoing, Wells Fargo and its
Affiliates shall have no obligation to reimburse Purchaser for any Excess
Eligible Receivable Losses incurred after the date on which the Servicing
Management Agreement is terminated pursuant to the terms thereof.
     (b) Reimbursement payments required pursuant to Section 2.7(a) shall be
made on a monthly basis within fifteen (15) days following the end of each
applicable calendar month, beginning after the calendar month end at which the
aggregate amount of Actual Loan Losses, net of Recoveries, first exceed the Loss
Reimbursement Threshold. Monthly reimbursement payments pursuant to Section 2.7
shall cease upon the earliest to occur of (i) the reimbursement payment that
reaches either the Maximum Reimbursement Amount or the Secondary Maximum Amount,
(ii) the reimbursement payment, if any, following the calendar month in which
the Servicing Management Agreement is terminated pursuant to the terms thereof,
or (iii) the reimbursement payment, if any, following the calendar month in
which the 18 Month Anniversary occurs. The amount of each monthly reimbursement
payment shall be equal to the aggregate amount of Excess Eligible Receivable
Losses during such month (or, alternatively, as applicable, during the portion
of such month that precedes (x) the date on which the Servicing Management
Agreement is terminated pursuant to the terms thereof or (y) the 18 Month
Anniversary); provided, however, that (A) any monthly reimbursement payment that
would cause the aggregate sum (including such payment) of all reimbursement
payments

19



--------------------------------------------------------------------------------



 



pursuant to this Section 2.7 to exceed the Maximum Reimbursement Amount shall be
reduced such that the aggregate sum (including such payment) of all
reimbursement payments pursuant to this Section 2.7 shall equal the Maximum
Reimbursement Amount, and (B) any monthly reimbursement payment that would cause
the aggregate sum (including such payment) of all reimbursement payments
pursuant to this Section 2.7 related to Excess Eligible Receivable Losses
incurred after the 15 Month Anniversary to exceed the Secondary Maximum Amount
shall be reduced such that the aggregate sum (including such payment) of all
reimbursement payments pursuant to this Section 2.7 related to Excess Eligible
Receivable Losses incurred after the 15 Month Anniversary shall equal the
Secondary Maximum Amount.
     (c) Reserved.
     (d) Until the expiration of Wells Fargo’s reimbursement obligation pursuant
to this Section 2.7, Purchaser agrees to provide Wells Fargo (or such Affiliate
as Wells Fargo directs), no less than monthly, a list and description of all
Receivables included in the Purchased Assets that are charged off after the
Closing Date and a list of all Recoveries.
     (e) For purposes of this Agreement:
     (i) “Actual Loan Losses” shall mean: (A) with respect to Eligible
Receivables, losses incurred after the Closing Date when Eligible Receivables
are charged off as a result of (1) being more than one hundred eighty (180) days
past due or (2) the obligor(s) declaring bankruptcy; and (B) with respect to
Legacy Real Estate Receivables, losses incurred after the Closing Date when
Legacy Real Estate Receivables are either charged off or written down to a
reduced collectable value in accordance with the policies set forth in Annex 1
to Exhibit B to the Servicing Management Agreement. For purposes hereof: (x) a
delinquent Eligible Receivable is charged off as of the end of the month in
which such Eligible Receivable becomes more than one hundred eighty (180 days)
past due; and (y) an Eligible Receivable with respect to which the obligor(s)
declare(s) bankruptcy is charged off in the first week of the month following
the month in which the obligor(s) file(s) for bankruptcy. No change in charge
off policies or write down policies after the date of this Agreement, whether as
a result of changes in (or in interpretations of) GAAP or otherwise, shall
affect the manner in which Actual Loan Losses are computed for purposes of this
Agreement.
     (ii) “Eligible Receivables” shall mean all Receivables included in the
Purchased Assets other than: (A) Receivables that are secured by real estate;
(B) Receivables that have been increased, rewritten, modified or amended after
the Closing (other than modifications or amendments made in connection with
payment plans entered (1) for the purpose of enhancing the collectability of a
Receivable and (2) in accordance with the collection policies and procedures of
the Island Finance Business in place immediately prior to the Closing, as may be
modified pursuant to the Servicing Management Agreement); and (C) Receivables
with respect to which Purchaser has made an independent decision to

20



--------------------------------------------------------------------------------



 



extend further credit to an obligor thereon after the Closing (whether such
further credit is extended pursuant to a separate transaction or otherwise).
     (iii) “18 Month Anniversary” shall mean the date that is eighteen
(18) months after the Closing Date.
     (iv) “15 Month Anniversary” shall mean the date that is fifteen (15) months
after the Closing Date.
     (v) “Legacy Real Estate Receivables” means all Receivables included in the
Purchased Assets that are secured by real estate other than: (A) Receivables
secured by real estate that have been increased, rewritten, modified or amended
after the Closing (other than modifications or amendments made in connection
with payment plans entered (1) for the purpose of enhancing the collectability
of such a Receivable and (2) in accordance with the collection policies and
procedures of the Island Finance Business in place immediately prior to the
Closing, as may be modified pursuant to the Servicing Management Agreement); and
(B) Receivables secured by real estate with respect to which Purchaser has made
an independent decision to extend further credit to an obligor thereon after the
Closing (whether such further credit is extended pursuant to a separate
transaction or otherwise).
     (vi) “Recoveries” mean any and all post-charge off or post-write down
recoveries on the Receivables included in the Purchased Assets realized after
the Closing Date through the 18 Month Anniversary.
ARTICLE III
CLOSING DATE
          Unless this Agreement shall have been terminated and the transactions
herein abandoned pursuant to Section 9.1, subject to the provisions of
Article VIII, the closing of the purchase and sale of the Purchased Assets (the
“Closing”), and the assumption by Purchaser of the Assumed Liabilities, provided
for in Article II shall take place at the offices of Banco Santander Central
Hispano, S.A. (New York Branch) located at 45 East 53rd Street, 8th Floor, New
York City, New York, at 10:00 a.m., Eastern time, on the later of
(i) February 28, 2006, and (ii) the last Business Day of the calendar month in
which the conditions set forth in Article VIII have been satisfied or waived
(unless the parties agree that Closing on such date would be infeasible due to
lack of sufficient time to prepare necessary Closing documentation, in which
case the Closing shall occur on the last Business Day of the following calendar
month), or at such other place and time and on such other date as the parties
may agree. The date on which the Closing occurs is herein called the “Closing
Date.”

21



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF WELLS FARGO AND THE SELLERS
          Wells Fargo and the Sellers, jointly and severally, represent and
warrant to Purchaser that, except as set forth in the Sellers Disclosure
Schedule:
          4.1 Organization, Power, Etc.
          (a) Wells Fargo is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware.
          (b) Each of the Sellers has been duly incorporated and is validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and each of the Sellers has full power and authority to own or
use the properties and assets it purports to own or use, to carry on its
business as it is now being conducted, and to perform all of its obligations
under this Agreement. Each of the Sellers is duly qualified or licensed to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of its business or properties makes such qualification or
license necessary.
          4.2 Authority Relative to Agreement and Ancillary Agreements. Each of
Wells Fargo and its Affiliates (including the Sellers) has the corporate power
and authority to execute and deliver this Agreement and the Ancillary Agreements
to which it is a party, and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement by Wells Fargo and the
Sellers and the consummation by Wells Fargo and the Sellers of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
of Wells Fargo and the Sellers. This Agreement constitutes the legal, valid and
binding obligation of each of Wells Fargo and the Sellers enforceable against
each of them in accordance with its terms, except as affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a Proceeding at equity or law). When executed
and delivered, each of the Ancillary Agreements to which Wells Fargo or any of
its Affiliates (including the Sellers) is a party will constitute the legal,
valid and binding obligation of Wells Fargo and each such Affiliate enforceable
against each of them in accordance with their respective terms, except as
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a Proceeding
at equity or law).
          4.3 Non-Contravention. The execution and delivery of this Agreement by
Wells Fargo and each of the Sellers do not, and the consummation by Wells Fargo
and the Sellers of the transactions contemplated hereby and the performance by
Wells Fargo and the Sellers of the obligations which they are obligated to
perform hereunder do not and will not: (a) conflict with or violate any
provision of the certificate of incorporation or by-laws or other organizational
documents of Wells Fargo or the Sellers; or (b) assuming that all consents,
authorizations, orders or approvals of, filings or registrations with, and
notices to, each United States federal, state, territorial, Puerto Rico and
foreign governmental commission, board or other regulatory authority or agency
(“Governmental Authority”) listed in Section 4.4(a) of the

22



--------------------------------------------------------------------------------



 




Sellers Disclosure Schedule and all Third Party Consents listed in
Section 4.4(b) of the Sellers Disclosure Schedule have been obtained or made,
(i) violate any law, regulation, rule, order, judgment or decree to which Wells
Fargo or the Sellers or any of their respective properties or assets is subject
(“Applicable Law”) or the terms and conditions of any Governmental Authorization
related or issued to the Island Finance Business, (ii) violate, result in the
termination or the acceleration of (or create in any third party the right to
accelerate, terminate, suspend, materially modify or cancel), or conflict with
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in a breach under, any
Material Contract to which Wells Fargo or the Sellers is a party or by which any
of their respective properties is bound or under the terms and conditions of any
Governmental Authorization related or issued to the Island Finance Business, or
(iii) result in the creation of any Lien (other than Liens created or incurred
by Purchaser or any of its Affiliates) on any of the assets or properties of the
Island Finance Business; provided, however, that with respect to clause
(i) above, the fact that a License or other Governmental Authorization cannot be
transferred to Purchaser at or following the Closing shall not be deemed to
constitute a breach of this Section 4.3.
          4.4 Consents, Etc.
          (a) Except as described in Section 4.4(a) of the Sellers Disclosure
Schedule, no consent, authorization, order or approval of, filing or
registration with, act of or from, or notice to, any Governmental Authority, is
required for the execution and delivery of this Agreement or any Ancillary
Agreement by Wells Fargo or either Seller and for the consummation or
effectiveness of the transactions contemplated hereby and thereby in accordance
with their respective terms, except for such consents, authorizations, orders,
approvals, filings, registrations or notices which are required solely by reason
of the specific regulatory status of Purchaser or its Affiliates.
          (b) Except as described in Section 4.4(b) of the Sellers Disclosure
Schedule, no consent, authorization, approval, waiver, order, license,
certificate or permit or act of or from, or notice to, any party to any Material
Contract (collectively, “Third Party Consents”) to which Wells Fargo or either
Seller is a party or by which any of their respective properties are bound is
required for the execution and delivery of this Agreement or any Ancillary
Agreement by Wells Fargo or either Seller and the consummation or effectiveness
of the transactions contemplated hereby or thereby in accordance with their
respective terms, except for such Third Party Consents which are required solely
by reason of the specific regulatory status of Purchaser or its Affiliates.
          4.5 Title to Purchased Assets. Upon the delivery and payment for the
Purchased Assets as contemplated herein, the Sellers will transfer to Purchaser
good, valid and transferable title to the Purchased Assets, free and clear of
any Liens (other than Liens created or incurred by Purchaser or any of its
Affiliates or Liens with respect to Leased Premises or personal property of the
type specifically excepted in Section 4.14 hereof).
          4.6 Reserved.

23



--------------------------------------------------------------------------------



 



          4.7 Reports; Financial Statements.
          (a) Since December 31, 2002, the Sellers or their Affiliates have
filed all material reports, registrations and statements, together with any
required amendments thereto, that were required to be filed in connection with
the Island Finance Business with any applicable Governmental Authority or other
regulatory authorities. All such material reports, registrations and statements
filed with any Governmental Authority or such other regulatory authority are
collectively referred to herein as the “Island Finance Reports.” As of their
respective dates, the Island Finance Reports complied in all material respects
with all the applicable rules and regulations promulgated by the relevant
regulatory authorities and the information contained therein was, as of the
respective dates thereof, true and correct in all material respects. Neither the
Sellers nor any of their Affiliates are or were required to report loan data
with respect to the Receivables included in the Purchased Assets pursuant to the
Home Mortgage Disclosure Act of 1975, as amended, or Regulation C thereunder,
for any of the years ended December 31, 2003, 2004, or 2005.
          (b) Except as provided in Section 4.7(b) of the Sellers Disclosure
Schedule, the unaudited combined balance sheets of the Island Finance Business
as at December 31, 2004, and as at December 31, 2005 (the “December Balance
Sheet”), and the unaudited statements of results of operations of the Island
Finance Business for the periods then ended and for the period ended
December 31, 2003 (collectively, the “Financial Statements”), copies of which
previously have been provided to Purchaser, were prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except for the
omission of full footnotes thereto) and fairly present the financial position of
the Island Finance Business as of the dates thereof and the results of its
operations for the periods then ended (subject, in the case of interim
statements, to normal year-end adjustments, which are not material individually
or in the aggregate). Wells Fargo or the Sellers also have delivered to
Purchaser copies of all letters from outside auditors to either Seller’s board
of directors (or the audit committee thereof) related to the Island Finance
Business during the thirty-six (36) months preceding the execution of this
Agreement, together with copies of all responses thereto.
          4.8 Litigation. Except as set forth in Section 4.8 of the Sellers
Disclosure Schedule, as of the date of this Agreement there are no Proceedings
pending, or to the knowledge of Wells Fargo or the Sellers, threatened
(a) against either Seller or the Purchased Assets that would reasonably be
expected to (i) have a Material Adverse Effect or (ii) cause a material
disruption to the operation of the Island Finance Business as presently
conducted, or (b) that seek to delay, limit or enjoin the transactions
contemplated by this Agreement. Except as set forth in Section 4.8 of the
Sellers Disclosure Schedule, to the knowledge of Wells Fargo or the Sellers, no
event has occurred or circumstance exists that is reasonably likely to give rise
to or serve as a basis for the commencement of any such Proceeding. Wells Fargo
has delivered or made available to Purchaser copies of all pleadings,
correspondence and other material documents relating to each Proceeding listed
in Section 4.8 of the Sellers Disclosure Schedule. Section 4.8 of the Sellers
Disclosure Schedule lists, as of the date of this Agreement, all orders,
judgments, injunctions and decrees applicable to the Island Finance Business,
Island Finance PR, Island Finance SFC or their respective properties or to Wells
Fargo or Wells Fargo Financial with respect to the Island Finance Business. None
of Wells Fargo or the Sellers is in violation of any

24



--------------------------------------------------------------------------------



 



such orders, judgments, injunctions or decrees, and, except as set forth in
Section 4.8 of the Sellers Disclosure Schedule, no such orders, judgments,
injunctions or decrees materially impair the ability of the Sellers to conduct
the Island Finance Business as presently conducted.
          4.9 Compliance with Laws; Licenses.
          (a) The operations of the Island Finance Business are being and have
been conducted in all material respects in compliance with all Applicable Laws.
          (b) The Sellers hold all material Licenses necessary for the operation
of the Island Finance Business as presently conducted; each such License is
listed on Section 4.9(b) of the Sellers Disclosure Schedule, is in full force
and effect and has been validly issued. True and correct copies of the Licenses
listed in Section 4.9(b) of the Sellers Disclosure Schedule have been made
available to Purchaser. Except as set forth in Section 4.9(b) of the Sellers
Disclosure Schedule, no Proceedings are pending or, to the knowledge of Wells
Fargo or the Sellers, threatened by a Governmental Authority for the suspension,
revocation, modification or termination of any such License or that has caused
or would be reasonably expected to cause (i) a Material Adverse Effect or (ii) a
material disruption to the operation of the Island Finance Business. Neither
Seller is in default in any material respect under any such License.
          4.10 No Undisclosed Liabilities. Except as disclosed in Section 4.10
of the Sellers Disclosure Schedule, the Sellers have no Liabilities other than
(i) Excluded Liabilities, (ii) liabilities pursuant to any Contract entered into
in the Ordinary Course of Business which is disclosed in the Sellers Disclosure
Schedule, (iii) liabilities disclosed, reserved for or otherwise reflected in
the December Balance Sheet, and (iv) liabilities incurred in the Ordinary Course
of Business by the Sellers after December 31, 2005.
          4.11 Absence of Certain Changes or Events. Since December 31, 2004 and
through the date of this Agreement, except as set forth in Section 4.11 of the
Sellers Disclosure Schedule or in the December Balance Sheet (or any notes
thereto), there has not been:
          (a) any change by the Sellers in accounting methods, principles or
practices, except as required by law or official interpretations thereof or by
changes in GAAP;
          (b) other than in the Ordinary Course of Business, an entry by either
Seller into any Material Contract or amendment to any such Material Contract;
          (c) any change or development in or affecting either Seller that has
had or could reasonably be expected to have, a Material Adverse Effect;
          (d) any payment (except in the Ordinary Course of Business) or
material increase by either Seller of any bonuses, salaries or other
compensation to, or entry into any employment, severance or similar Contract
with, any Employee;

25



--------------------------------------------------------------------------------



 



          (e) material damage to or destruction or loss of any Purchased
Asset(s), whether or not covered by insurance, that is (are), individually or in
the aggregate, material to the Island Finance Business;
          (f) any notice of any new labor union organizing activity, or actual
or threatened strikes, work stoppages, slowdowns or lockouts relating to
Employees; or
          (g) a commitment, whether or not in writing, by Wells Fargo or the
Sellers to do any of the foregoing.
          4.12 Personnel and Employee Benefits Matters.
          (a) Section 4.12(a) of the Sellers Disclosure Schedule contains a true
and complete list of all Arrangements as of the date of this Agreement. Wells
Fargo and the Sellers have delivered to Purchaser true, correct and complete
copies of such Arrangements as are necessary for Purchaser to perform its
obligations under the provisions of Article VII hereof. Except as otherwise
provided in Article VII hereof, following the Closing, Purchaser will not have
any Liability under or in respect of the Arrangements.
          (b) Each Arrangement in all material respects conforms to, and its
administration is in all material respects in compliance with, all Applicable
Laws.
          4.13 Taxes.
          (a) Wells Fargo, the Sellers or their Affiliates have filed or caused
to be filed on a timely basis all material Tax Returns with respect to the
Island Finance Business. All Tax Returns filed by Wells Fargo, the Sellers or
their Affiliates with respect to the Island Finance Business are true, correct
and complete in all material respects. Wells Fargo, the Sellers or their
Affiliates have paid, or made provisions for the payment of, all material Taxes
with respect to the Island Finance Business that have or may become due for the
periods covered by such Tax Returns. There are no Liens on any of the Purchased
Assets that arose in connection with any failure or alleged failure to pay any
Taxes, and Wells Fargo and the Sellers have no knowledge of any basis for the
assertion of any claims attributable to Taxes that, if adversely determined,
would result in any such Lien.
          (b) All material Taxes that the Sellers are or were required by
Applicable Law to withhold, deduct or collect have been duly withheld, deducted
and collected and, to the extent required, have been paid to the proper
Governmental Authority or other person.
          4.14 Leases; Personal Properties.
          (a) Section 4.14(a) of the Sellers Disclosure Schedule lists all real
estate leased (the “Leased Premises”), as of the date of this Agreement, by
either Seller, in each case as lessee. Each lease (a “Lease”) with respect to a
Leased Premises (excluding Leased Premises listed in Annex 2.1(b)(vii)) is a
valid and binding obligation of the Seller which is the lessee thereof and is in
full force and effect and there is not under any such Lease (excluding Leases

26



--------------------------------------------------------------------------------



 



with respect to Leased Premises listed in Annex 2.1(b)(vii)), any material
existing default or any event which, with notice or lapse of time, would
constitute a material default by such Seller or, to the knowledge of Wells Fargo
or the Sellers, by any other party thereto. The Sellers’ possession and quiet
enjoyment of the Leased Premises under each such Lease (excluding Leased
Premises listed in Annex 2.1(b)(vii)) has not been disturbed and, to Sellers’
knowledge, there is no dispute with respect to any such Lease (excluding Leased
Premises listed in Annex 2.1(b)(vii)). The Sellers have valid interests in such
Leases (excluding Leases with respect to Leased Premises listed in Annex
2.1(b)(vii)), free and clear of Liens (excluding any Liens, including mortgage
liens, with respect to the real property to which any such Lease relates) and
have not subleased, licensed or otherwise granted to any person or entity the
right to use or occupy the Leased Premises (excluding Leased Premises listed in
Annex 2.1(b)(vii)) or any portion thereof, except (a) as disclosed in
Section 4.14(a) of the Sellers Disclosure Schedule, (b) for defects in title or
Liens which do not materially interfere with the present use of the Leased
Premises or otherwise materially impair business operations, and (c) Liens for
Taxes not yet delinquent or being contested in good faith. True and correct
copies of each such Lease (excluding Leases with respect to Leased Premises
listed in Annex 2.1(b)(vii)), including all effective amendments thereto, have
been made available to Purchaser. No security deposit or portion thereof
deposited with respect to such Lease has been applied in respect of a breach or
default under such Lease which has not been redeposited in full. Except as set
forth in Section 4.14(a) of the Sellers Disclosure Schedule, neither Seller owns
any real property (other than real property acquired in satisfaction of debts
previously contracted in good faith).
          (b) Except as set forth in Section 4.14(b) of the Sellers Disclosure
Schedule, the Sellers have good title free and clear of any Liens (other than
(i) Liens securing indebtedness of Island Finance PR or Island Finance SFC, as
the case may be, which is created substantially simultaneously with the purchase
of the relevant personal property and which do not encumber property other than
such personal property, and (ii) statutory Liens of landlords, vendors,
mechanics, materialmen, repairmen and other like Liens) to all personal property
reflected in the balance sheet for the Island Finance Business as of
December 31, 2004, and all personal property acquired since such date, except
such personal properties as have been disposed of in the Ordinary Course of
Business.
          4.15 Certain Labor Matters.
          (a) Except as set forth in Section 4.15(a) of the Sellers Disclosure
Schedule, with respect to the Sellers: (i) there is no collective bargaining
agreement or relationship with any labor organization and none of the Employees
are represented by any labor union; (ii) there is no obligation to recognize or
agreement to recognize any union or other collective bargaining unit;
(iii) since January 1, 2003 no labor organization or group of employees has
filed any representation petition or made any written or oral demand for
recognition; (iv) to the knowledge of Wells Fargo or the Sellers, no union
organizing or decertification efforts are underway or threatened; (v) no strike,
work stoppage, slowdown, material grievance collective bargaining dispute, claim
of unfair labor practice or other material labor dispute has occurred since
January 1, 2003 and none is underway or, to the knowledge of Wells Fargo or the
Sellers, threatened; and (vi) there is no material Proceeding relating to
workers’ compensation pending or, to the knowledge of Wells Fargo or the
Sellers, threatened.

27



--------------------------------------------------------------------------------



 



          (b) All relationships between the Sellers and their respective
contractors, subcontractors, personnel supplied by temporary staffing agencies
and similar arrangements are independent contractor relationships and do not
give rise to any employer-employee relationship with respect to the Sellers.
          (c) Except as set forth on Section 4.15(c) of the Sellers Disclosure
Schedule, each of the Sellers is in compliance in all material respects with all
Applicable Laws relating to the employment of labor, including without
limitation those relating to wages, salary withholding, employee health and
safety, statutory bonus, vacation, working hours, collective bargaining and
benefits for employees and former employees, unemployment compensation,
disability compensation, worker’s compensation, equal employment opportunity and
discrimination (including age, sex, maternity, marriage, race, national origin,
veteran status, disability, social condition, religious beliefs, political ideas
and any other discrimination), immigration control, terminations and the payment
and withholding of social security and other Taxes or obligations. To the
knowledge of Wells Fargo or the Sellers, the Sellers do not have any material
Liability for any arrearages of wages, commissions and benefits for Employees,
employment Taxes or penalties or other sums for failure to comply with any of
the foregoing that are not reflected in the most recent financial statements of
the Island Finance Business.
          (d) Except as set forth on Section 4.15(d) of the Sellers Disclosure
Schedule, as of the date of this Agreement there is no material
employment-related charge, complaint, grievance, investigation, inquiry or
obligation of any kind, pending or, to the knowledge of Wells Fargo or the
Sellers, threatened in any forum, related to an alleged violation or breach by
either Seller, or their respective officers or directors, of any Applicable Law
or Material Contract relating to the employment of labor.
          (e) Wells Fargo, the Sellers or their Affiliates maintain one or more
insurance policies in full force and effect with the Puerto Rico State Insurance
Fund to cover the Employees; and, except as set forth in Section 4.15(e) of the
Sellers Disclosure Schedule, all premiums on said policies have been paid and
there are no outstanding debts with respect thereto. Since January 1, 2002,
except as set forth on Section 4.15(e) of the Sellers Disclosure Schedule, no
work-related accident has occurred for which either Seller is or may be
classified as an uninsured employer by the Puerto Rico State Insurance Fund.
          4.16 Brokers. No broker, investment banker, financial advisor or other
person or entity, is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of Wells Fargo,
the Sellers, their Affiliates or any of their respective officers, directors or
employees.
          4.17 Receivables. All of the Receivables (other than the Excluded
Receivables and the Excluded Charge Off Accounts), together with any instruments
securing the same, (i) were made for valuable consideration, (ii) constitute
valid obligations in all material respects of the persons or entities shown as
indebted thereon by the records of the Sellers, (iii) are legally enforceable in
all material respects according to their terms (except as affected by
bankruptcy,

28



--------------------------------------------------------------------------------



 



insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally), (iv) are not subject
to valid rights of offset or similar claims, and (v) were originated in all
material respects in compliance with Applicable Law. All amounts shown on the
Records of the Sellers to be owing and unpaid on the respective Receivables
(other than the Excluded Receivables and Excluded Charge Off Accounts) reflect
the true and correct outstanding balances owing and unpaid thereon as of the
respective dates indicated therein. The information shown in the Records of the
Sellers concerning the Receivables (other than the Excluded Receivables and the
Excluded Charge Off Accounts), the security therefor and the persons or entities
shown as indebted thereon is complete and correct in all material respects.
          4.18 Environmental Liability. Except as set forth in Section 4.18 of
the Sellers Disclosure Schedule, as of the date of this Agreement, there is no
pending or, to the knowledge of Wells Fargo or the Sellers, threatened
Proceeding of any nature seeking to impose on either Seller, or that could
reasonably be expected to result in the imposition on either Seller of, any
liability arising from the release of hazardous substances under any local,
state, Puerto Rico or federal environmental statute, regulation or ordinance
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, and, to the knowledge of
Wells Fargo and the Sellers, as of the date of this Agreement, there is no basis
for any such Proceeding. Except as set forth in Section 4.18 of the Sellers
Disclosure Schedule, as of the date of this Agreement, neither Seller is subject
to any agreement, order, judgment, or decree by or with any Governmental
Authority or any other person or entity imposing any such environmental
liability.
          4.19 No Defaults. Except as set forth in Section 4.19 of the Sellers
Disclosure Schedule (i) neither Seller is in default in any material respect,
nor has any event occurred which, with the passage of time or the giving of
notice, or both, would constitute a default in any material respect, by either
Seller, under any Material Contract that is included in the Purchased Assets,
and (ii) all parties with whom either Seller has entered into any Material
Contract included in the Purchased Assets (other than those relating to any
Receivables or others arising in the Ordinary Course of Business), or which owes
to either Seller any material obligations (other than those relating to any
Receivables or others arising in the Ordinary Course of Business) are, to the
knowledge of Wells Fargo and the Sellers, in compliance therewith in all
material respects.
          4.20 Certain Contracts. Except as set forth in Section 4.20 of the
Sellers Disclosure Schedule, neither Seller is a party or subject to any
contract containing covenants which limit its ability to compete in any line of
business, or with any person or entity, or which involve any restriction of the
geographical area in which, or method by which, it may carry on its business
(other than as may be required by law or applicable regulatory authorities).
          4.21 Trademarks, Trade Names, and Other Intellectual Property.
          (a) Section 4.21 of the Sellers Disclosure Schedule lists:
               (i) Intellectual Property. All patents, trademarks, service
marks, trade names or registered copyrights owned by the Sellers or their
Affiliates or used in

29



--------------------------------------------------------------------------------



 



the ordinary conduct of the Island Finance Business, and all applications or
registrations for any of the foregoing; and
               (ii) Intellectual Property Licenses. All licenses or other
Contracts relating to the Intellectual Property used in the ordinary conduct of
the Island Finance Business (excluding computer software that is generally
available to the public and that has a purchase price of less than US$1,000 per
application per user) (the “Intellectual Property Licenses”), and the term
(including any renewal options) thereof.
          (b) Except as disclosed in Section 4.21 of the Sellers Disclosure
Schedule: (i) the Sellers own all right, title and interest, free and clear of
all restrictions (other than as set forth in the Intellectual Property Licenses)
and Liens, in and to, or have the right to use, all Intellectual Property that
is used in the ordinary conduct of the Island Finance Business; (ii) since
December 31, 2000, no person has challenged or, to the knowledge of Wells Fargo
and the Sellers, threatened to challenge any the rights of either Seller with
respect to the Intellectual Property that is used in the ordinary conduct of the
Island Finance Business; and (iii) the use by the Sellers of the Intellectual
Property that is used in the ordinary conduct of the Island Finance Business
does not, to the knowledge of Wells Fargo and the Sellers, violate, infringe
upon or misappropriate any patent, trademark, service mark, trade name,
copyright, technology, know-how, process, trade secret or other rights or other
intellectual properties of any other person or entity.
          4.22 Books and Records. The books of account and other financial
Records of the Sellers relating to the Island Finance Business, all of which
have been made available to Purchaser, are complete and correct in all material
respects and represent actual bona fide transactions and have been maintained in
accordance with sound business practices and the requirements of
Section 13(b)(2) of the Securities Exchange Act of 1934 (regardless of whether
the Sellers are subject to that Section or not), including the maintenance of an
adequate system of internal controls.
          4.23 Accuracy of Disclosures. The representations and warranties set
forth in this Article IV (as qualified or modified by the Sellers Disclosure
Schedule) and the information contained in the Sellers Disclosure Schedule are
true and accurate in all material respects and do not contain any untrue
statement of material fact or omit to state any material fact necessary in order
to make such representations, warranties and information not misleading.

30



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
          Purchaser represents and warrants to Wells Fargo and the Sellers that,
except as set forth in the Purchaser Disclosure Schedule:
          5.1 Organization, Power, Etc.
          (a) Purchaser is a corporation duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of incorporation.
          (b) Purchaser has full power and authority to own all of its
properties and assets and to carry on its business as it is now being conducted,
and, where applicable, is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction in which the nature of
its business or properties makes such qualification or license necessary.
          5.2 Authority Relative to Agreement and Ancillary Agreements.
Purchaser has the corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery by Purchaser of this Agreement and the consummation by Purchaser of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action. This Agreement constitutes a valid and legally binding
agreement of Purchaser enforceable against Purchaser in accordance with its
terms, except as affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding at equity or law). When executed and delivered, each of the
Ancillary Agreements to which Purchaser or any of its Affiliates is a party will
constitute the legal, valid and binding obligation of Purchaser and each such
Affiliate enforceable against each of them in accordance with their respective
terms, except as affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, and general equitable principles (whether
considered in a Proceeding at equity or law).
          5.3 Non-Contravention. The execution and delivery of this Agreement by
Purchaser does not, and the consummation by Purchaser of the transactions
contemplated hereby and the performance by Purchaser of the obligations which it
is obligated to perform hereunder will not: (a) violate any provision of the
certificate of incorporation or by-laws or other organizational documents of
Purchaser; or (b) assuming that all consents, authorizations, orders or
approvals of, filings or registrations with, and notices to, each Governmental
Authority listed in Section 5.4(a) of the Purchaser Disclosure Schedule and all
third party consents, authorizations, approvals, waivers, orders, licenses,
certificates, permits, acts and notices listed in Section 5.4(b) of the
Purchaser Disclosure Schedule have been obtained or made, (i) violate any law,
regulation, rule, order, judgment or decree to which Purchaser is subject, or
(ii) violate, result in the termination or the acceleration of, or conflict with
or constitute a default under, any material contract, agreement or instrument to
which Purchaser is a party or by which any of its property is bound, except, in
the case of clause (b) for such violations, terminations,

31



--------------------------------------------------------------------------------



 



accelerations, conflicts or defaults as would not prohibit or otherwise
materially impair Purchaser’s ability to consummate the transactions
contemplated by this Agreement on a timely basis.
          5.4 Consents, Etc.
          (a) Except as described in Section 5.4(a) of the Purchaser Disclosure
Schedule, no consent, authorization, order or approval of, filing or
registration with, or notice to, any Governmental Authority is required for the
execution and delivery of this Agreement by Purchaser and the consummation by
Purchaser of the transactions contemplated hereby, except for such consents,
authorizations, orders, approvals, filings, registrations or notices (i) which
Wells Fargo, the Sellers or their Affiliates are required to obtain or make or
(ii) the failure of which to be obtained or made would not prohibit or otherwise
materially impair the consummation by Purchaser of the transactions contemplated
hereby.
          (b) Except as described in Section 5.4(b) of the Purchaser Disclosure
Schedule, no consent, authorization, approval, waiver, order, license,
certificate or permit or act of or from, or notice to, any party to any material
contract, agreement or instrument to which Purchaser is a party or by which any
of its property is bound is required for the execution and delivery of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated hereby, except for such consents, authorizations, approvals,
waivers, orders, licenses, certificates, permits, acts or notices (i) which
Wells Fargo, the Sellers or their Affiliates are required to obtain or make or
(ii) the failure of which to be obtained or made would not prohibit or otherwise
materially impair the consummation by Purchaser of the transactions contemplated
hereby.
          5.5 Brokers. No broker, investment banker, financial advisor or other
person or entity, other than Sandler O’Neill & Partners, L.P., the fees and
expenses of which will be paid by Purchaser, is entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Purchaser or its Affiliates.
          5.6 Available Funds. Purchaser has, or prior to the Closing will have,
available to it all funds necessary to satisfy all of its obligations hereunder
and in connection with the transactions contemplated hereby, including the
obligation to purchase the Purchased Assets pursuant to this Agreement on the
terms and conditions set forth herein.
          5.7 Reserved.
          5.8 No Regulatory Impediment. Except as disclosed in Section 5.8 of
the Purchaser Disclosure Schedule, as of the date of this Agreement, Purchaser
is not aware of any fact relating to its business, operations, financial
condition or legal status that might reasonably be expected to impair its
ability to obtain, on a timely basis, all consents, approvals, licenses and
permits from Governmental Authorities necessary for the consummation of the
transactions contemplated hereby.

32



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS AND AGREEMENTS
          6.1 Conduct of Business. Wells Fargo and the Sellers agree that,
during the period from the date hereof to the Closing Date, except as otherwise
permitted pursuant to the prior written consent of Purchaser or except as
permitted or contemplated by this Agreement:
          (a) the Island Finance Business will be operated in the Ordinary
Course of Business, credit will be extended in accordance with existing lending
policies and practices, and the Sellers shall use commercially reasonable
efforts, consistent with past practice, to preserve for Purchaser the business
organization and operations of the Sellers and the good will of those having
business relationships with the Sellers;
          (b) The Sellers will comply in all material respects with the
provisions of all Applicable Laws and Material Contracts;
          (c) The Sellers will maintain their properties in good repair and
condition, ordinary wear and tear excepted;
          (d) The Sellers will maintain proper business and accounting records
in accordance with past practice and no change shall be made by either Seller in
accounting methods, principles or practices, unless required by law or official
interpretations thereof or by changes in GAAP;
          (e) Wells Fargo and the Sellers will confer with Purchaser prior to
implementing operational decisions that could reasonably be expected to have a
material effect on the Island Finance Business;
          (f) Wells Fargo and the Sellers will not make material changes in the
current management personnel of the Island Finance Business without prior
consultation with Purchaser;
          (g) each of Wells Fargo, the Sellers and their Affiliates will keep in
full force and effect, without amendment (or, in the event of expiration or
termination, use commercially reasonable efforts to renew or replace on
substantially similar terms) all material rights relating to the Island Finance
Business;
          (h) Wells Fargo, the Sellers and their Affiliates will maintain in
full force and effect (or, in the event of expiration or termination, use
commercially reasonable efforts to renew or replace on substantially similar
terms) all existing insurance policies in place to cover and protect the assets
of the Island Finance Business against loss, damage or destruction;

33



--------------------------------------------------------------------------------



 



          (i) Wells Fargo, the Sellers and their Affiliates shall execute and
deliver all documents, make all truthful oaths, testify in any Proceedings and
do all other acts as may reasonably be requested by Purchaser in order to
consummate the transactions contemplated by this Agreement, all without further
consideration (except as otherwise provided in this Agreement or the Ancillary
Agreements);
          (j) the Sellers will maintain all books and Records of the Sellers
relating to the Island Finance Business in the Ordinary Course of Business; and
          (k) Wells Fargo, the Sellers and their Affiliates will not make any
commitment, whether or not in writing, which conflicts with any of the
foregoing.
          6.2 Access; Confidentiality. Wells Fargo and the Sellers agree to
permit Purchaser and its accountants, counsel and other authorized
representatives to have, during the period from the date of this Agreement to
the Closing Date, reasonable access to the premises (including the Leased
Premises), books and records, properties, contracts, Governmental
Authorizations, and other documents and data of the Sellers that relate to the
Island Finance Business upon reasonable advance notice and during normal
business hours or other mutually agreed times, to investigate the business
affairs of the Island Finance Business, and to make orderly transition
arrangements for the consummation of the transactions contemplated hereby;
provided that such access shall not unreasonably interfere with the normal
operations of the Sellers. The Sellers agree to make available to Purchaser,
upon reasonable advance notice and during normal business hours or other
mutually agreed times, the officers and other key Employees of the Sellers, as
Purchaser may reasonably request, provided that such availability shall not
unreasonably interfere with the normal operations of the Sellers. The Sellers
shall furnish Purchaser with such financial and operational data and other
information with respect to the business and properties of the Island Finance
Business as Purchaser shall from time to time reasonably request. Any
information regarding the Island Finance Business or otherwise heretofore or
hereafter obtained from the Sellers or their Affiliates or their respective
representatives by Purchaser or its representatives shall be subject to the
terms of the Confidentiality Agreement, and such information shall be held by
Purchaser and its representatives in accordance with the terms of the
Confidentiality Agreement.
          6.3 Best Efforts; Taking of Necessary Action.
          (a) Each of the parties hereto agrees to use its best efforts to take
or cause to be taken all action and promptly to do or cause to be done all
things necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Agreement, including, but not limited to, the
execution of those agreements, instruments and documents described in
Article VIII hereof and those other actions described in Article VIII hereof.
          (b) Purchaser shall (i) as soon as practicable after the date hereof,
file such applications, notices, registrations and requests as may be required
or advisable to be filed by it with any Governmental Authority in connection
with the transactions contemplated hereby, and (ii) use its best efforts to
consult with and keep Wells Fargo informed as to the status of such matters. To
the extent that any application, notice, registration or request so filed
contains any

34



--------------------------------------------------------------------------------



 



significant information relating to Wells Fargo, the Sellers, or the Island
Finance Business, prior to submitting such application, notice, registration or
request to any Governmental Authority, Purchaser will permit Wells Fargo to
review such information. Wells Fargo shall use its best efforts to cooperate
with Purchaser in the preparation and filing of any applications, notices,
registrations and responses to requests for additional information from
Governmental Authorities made by Purchaser with any Governmental Authority in
connection with the transactions contemplated by this Agreement, including
providing such information as Purchaser may reasonably request for inclusion in
such applications, notices, registrations and responses.
          (c) Each of Wells Fargo and the Sellers shall (i) as soon as
practicable after the date hereof, file such applications, notices,
registrations and requests as may be required or advisable to be filed by it
with any Governmental Authority in connection with the transactions contemplated
hereby, and (ii) use its best efforts to consult with and keep Purchaser
informed as to the status of such matters. To the extent that any application,
notice, registration or request so filed contains any significant information
relating to Purchaser or its Affiliates, prior to submitting such application,
notice, registration or request to any Governmental Authority, Wells Fargo or
the applicable Seller will permit Purchaser to review such information.
Purchaser shall use its best efforts to cooperate with Wells Fargo and the
Sellers in the preparation and filing of any applications, notices,
registrations and responses to requests for additional information from
Governmental Authorities made by Wells Fargo or a Seller with any Governmental
Authority in connection with the transactions contemplated by this Agreement,
including providing such information as Wells Fargo or a Seller may reasonably
request for inclusion in such applications, notices, registrations and
responses.
          (d) Following the Closing, to the extent required by the terms of the
applicable Lease, each of the parties hereto agrees to use commercially
reasonable efforts to promptly obtain a Lease Assignment and Assumption
Agreement executed by the lessor of any Facility included in the Purchased
Assets with respect to which no such Lease Assignment and Assumption Agreement
has been obtained at the time of the Closing.
          6.4 Purchase of Island Insurance. Promptly following the execution
hereof, each of Wells Fargo and Purchaser shall use its best efforts to execute
and deliver, or cause its Affiliate to execute and deliver, as the case may be,
a definitive stock purchase agreement relating to the purchase and sale of all
of the outstanding shares of capital stock (other than directors’ qualifying
shares) of Island Insurance Corporation, a Puerto Rico corporation (“Island
Insurance”), substantially in the form attached hereto as Exhibit B (the “Island
Insurance Stock Purchase Agreement”).
          6.5 Insurance; Risk of Loss. Effective as of the Closing Date:
(a) Wells Fargo will terminate or cause its Affiliates to terminate all
insurance coverage (other than credit-related insurance with respect to
Receivables) relating to the Purchased Assets, the Island Finance Business and
current or former employees of the Sellers under the general corporate policies
of insurance, cancelable surety bonds and hold harmless agreements of Wells
Fargo for the benefit of all of its controlled subsidiaries, as listed in
Section 6.5 of the Sellers Disclosure Schedule (provided, that no such
termination of occurrence liability policies shall be effected so as to prevent
either Seller from recovering under such policies for losses from events
occurring prior

35



--------------------------------------------------------------------------------



 



to the Closing Date); and (b) Purchaser shall become solely responsible for all
insurance coverage and related risk of loss based on events occurring on and
after the Closing Date with respect to the Island Finance Business and the
Purchased Assets.
          6.6 Wells Fargo Name and Mark, Etc.
          (a) After the Closing, Purchaser will immediately cease the use of the
designation “Wells Fargo” in connection with Purchaser’s operation of the Island
Finance Business and will eliminate the use of any other designation indicating
affiliation after the Closing Date with Wells Fargo or any of its Affiliates
(including the Reliable Entities). Without limiting the generality of the
foregoing, Purchaser will cease immediately after the Closing any use of the
designation “Wells Fargo” and any other designation indicating affiliation after
the Closing Date with Wells Fargo or any of its Affiliates (including the
Reliable Entities) on any stationery, checks, contracts, purchase orders,
customer agreements and other business forms which can result in a legal
commitment of Wells Fargo or any of its Affiliates by stickering the name used
by Purchaser (which shall not include any use of the designation “Wells Fargo”
or any other designation indicating affiliation after the Closing Date with
Wells Fargo or any of its Affiliates (including the Reliable Entities)) over
such designation or by such other method as Purchaser shall select.
          (b) Notwithstanding the transfer of certain trade names to Purchaser
pursuant to Section 2.1 hereof, for a period ending on the later of September 1,
2006 or the date which is six (6) months after the Closing Date , Purchaser
agrees that neither it nor its Affiliates will use the names “Island Mortgage”
or “Island Finance Mortgage” (or any other name including the terms “Island
Mortgage” or “Island Finance Mortgage”) in connection with its or their
business. For its part, Wells Fargo agrees that neither it nor its Affiliates
will use the names “Island Mortgage” or “Island Finance Mortgage” (or any other
name including the terms “Island Mortgage” or “Island Finance”) in connection
with its or their business in Puerto Rico, the United States or any other
country (except the Lesser Antilles).
          (c) Except as specified in subsection (b) above, nothing in this
Section 6.6 shall affect Purchaser’s nor its Affiliates’ right to use the name
“Island Finance” and related names, trademarks and logos in Puerto Rico, the
United States and other countries (except the Lesser Antilles).
          6.7 Assistance in Proceedings, Etc.
          (a) After the Closing Date, Purchaser shall cooperate with Wells
Fargo, the Sellers and their counsel (including their experts or other agents)
in the contest or defense of, and make available any Transferred Employee (to
the extent such Transferred Employee is still employed by the Purchaser or its
Affiliates at the time of any request for assistance) to be interviewed, provide
any testimony (including depositions, trial testimony and responding to
interrogatories) and access to the Records transferred in connection with the
transactions contemplated hereby in connection with, any Proceeding involving or
relating to the Island Finance Business or the Purchased Assets arising out of a
transaction or event that occurred prior to the Closing Date.

36



--------------------------------------------------------------------------------



 



          (b) After the Closing Date, Wells Fargo and the Sellers will cooperate
with Purchaser and its counsel (including its experts and agents), and make
available any employee engaged in the Island Finance Business prior to the
Closing Date (to the extent such employee is still employed by the Wells Fargo
or its Affiliates at the time of any request for assistance) to be interviewed,
provide any testimony (including depositions, trial testimony and responding to
interrogatories) and access to Records relating to the Island Finance Business
or the Purchased Assets retained by Wells Fargo or Sellers in connection with,
any Proceeding involving or relating to the Island Finance Business or the
Purchased Assets arising out of a transaction or event that occurred prior to
the Closing Date.
          (c) Wells Fargo, Sellers or one or more of their Affiliates as they
may designate will continue to manage and prosecute or defend the ongoing
litigation and other Proceedings set forth on Sections 4.8 and 4.15 of Sellers
Disclosure Schedules. Wells Fargo and Sellers acknowledge and agree that
Liabilities arising out of such Proceedings after the Closing Date are Excluded
Liabilities.
          6.8 Supplements to Schedules. On the date which is ten (10) Business
Days prior to the anticipated Closing Date, and at the Closing, Wells Fargo
shall furnish Purchaser with a supplement to the Sellers Disclosure Schedule,
and Purchaser shall furnish Sellers with a supplement to the Purchaser
Disclosure Schedule, in each case to reflect any additional matters, occurrences
or other disclosures of which the Sellers or Purchaser, as the case may be,
becomes aware during the period commencing on the date of this Agreement and
ending immediately prior to the Closing. The supplements to the Sellers
Disclosure Schedule and Purchaser Disclosure Schedule furnished pursuant hereto
are for informational purposes only and shall not in any way alter or affect, or
be deemed to alter or affect, the representations and warranties of the Sellers
set forth in Article IV hereof or of Purchaser set forth in Article V hereof for
any purpose, including without limitation for purposes of Articles VIII, IX, XI
or XII hereof, and shall not change, or be deemed to change, in any way the
dates as of which such representations and warranties are deemed to have been
made.
          6.9 Public Announcements. Wells Fargo and Purchaser have agreed on the
text of an initial joint press release announcing the execution of this
Agreement and the transactions contemplated hereby. Subject to the following
sentence, no other news release or public announcement pertaining to this
Agreement or the transactions contemplated hereby shall be made by or on behalf
of any party hereto without the prior approval of the other parties.
Notwithstanding the foregoing, nothing herein shall prohibit any party from
(x) making any disclosure to its employees or the employees of any of its
Affiliates which does not include any material information which has not
previously been publicly released in accordance herewith, or (y) making any
disclosure that, in the opinion of its counsel, is required by any applicable
law, regulation or listing agreement of Wells Fargo or Purchaser with, or rule
of, any securities exchange on which securities of Wells Fargo or Purchaser are
listed.
          6.10 Further Assurances. Each party shall cooperate with the other
parties, and execute and deliver, or use its best efforts to cause to be
executed and delivered, all such other instruments, including instruments of
conveyance, assignment and transfer, and to make all

37



--------------------------------------------------------------------------------



 



filings with and to obtain all consents, approvals or authorizations of any
Governmental Authority or any other person or entity under any permit, license,
agreement, indenture or other instruments, and take all such other actions as
such party may reasonably be requested to take by the other parties hereto from
time to time, consistent with the terms of this Agreement, in order to
effectuate the provisions and purposes of this Agreement and the transactions
contemplated hereby.
          6.11 No Negotiation. Until such time as this Agreement is terminated
pursuant to Article IX, Wells Fargo, the Sellers and their Affiliates shall not,
directly or indirectly, solicit, initiate or encourage any inquiries or
proposals from, discuss or negotiate with or provide any non-public information
to any person or entity (other than Purchaser and its Affiliates) relating to an
acquisition of all or part of the Island Finance Business, the Purchased Assets
or Island Insurance.
          6.12 Interim Financial Statements. Until the Closing Date, Wells Fargo
and the Sellers shall deliver to Purchaser within fifteen (15) days after the
end of each month (i) a copy of the unaudited consolidated balance sheets and
profit and loss statement of the Island Finance Business for such month prepared
in a manner and containing information consistent with Sellers’ current
practices, and (ii) a risk management portfolio analysis of the Receivables as
of the end of each such month.
          6.13 Agreement Not to Compete.
          (a) As an inducement for Purchaser to enter into this Agreement and to
accord to Purchaser the full value of its purchase under this Agreement, except
as described in paragraphs (c) through (f) below, for a period of thirty-six
(36) months from the Closing Date (the “Noncompete Term”), neither Wells Fargo
nor any of its Affiliates (including, but not limited to the Sellers) will,
directly or indirectly, engage or invest in, own, manage, operate, control or
participate in the ownership, management, operation, or control of, any person,
entity or business engaged in the Consumer Finance Business anywhere within
Puerto Rico. Wells Fargo, the Sellers and their Affiliates agree and acknowledge
that this covenant is reasonable with respect to its duration, geographical area
and scope.
          (b) For purposes hereof, the following capitalized terms shall have
the following meanings:
               (i) “Consumer Finance Business” means any of the following
lending activities conducted, individually or in combination, within Puerto
Rico: (A) the origination of unsecured small personal loans, which are capped
currently at US$5,000, that are governed by and regulated under Act No. 106 of
June 28, 1965, as amended (known internally by Island Finance PR as “CSLs”);
(B) the origination of unsecured small personal loans, which are capped
currently at US$5,000, made as lines of credit that are governed by and
regulated under Act No. 68 of June 19, 1964, as amended (known internally by
Island Finance PR as “Cash on Demand” or “CODs”); (C) the origination of
unsecured loans in excess of US$5,000 that are governed by and regulated under
Act No. 214 of October 14,

38



--------------------------------------------------------------------------------



 



1995, as amended; (D) the origination of Personal Loans with a Mortgage
Guarantee that are governed by and regulated under Act No. 97 of June 5, 1973,
as amended; and (E) the purchase of open-end (revolving) or close-end sales
finance contracts related to sales financing to consumers. For purposes of this
definition, the current caps under applicable law shall not be deemed a
limitation to this agreement not to compete, and the Consumer Finance Business
shall also include: (x) any of the foregoing lending activities carried out
under: (i) the aforementioned laws or the regulations promulgated thereunder, as
such laws or regulations may be amended or modified, (ii) any successor law or
regulation, or (iii) under any other legal or regulatory scheme that replaces or
substitutes the previously mentioned laws or regulations; and (y) one or more of
the foregoing lending activities if regulation under law with respect to any
such lending activity ceases, in which case, the covenant not to compete shall
continue in full force and effect notwithstanding such deregulation.
Notwithstanding the foregoing, the Consumer Finance Business shall not include:
(1) the origination of Purchase Money Secured Loans; (2) the refinancing of
existing real estate secured loans with a new mortgage loan with a principal
balance greater than US$60,000.00; (3) the origination of second mortgage loans
made in conjunction with the refinancing of an existing real estate secured loan
where the total new financing is for a combined principal loan balance in excess
of US$60,000.00; (4) the origination of mortgage loans secured by
non-residential real estate with a principal loan balance greater than
US$60,000.00; or (5) the origination of mortgage loans issued to employees of
Wells Fargo or its Affiliates.
               (ii) “Personal Loan with a Mortgage Guaranty” shall mean a loan
(other than a Purchase Money Secured Loan) guaranteed by a real estate mortgage
for the primary purpose of consolidating existing debt with a principal balance
not in excess of US$60,000.00.
               (iii) “Purchase Money Secured Loan” shall mean a mortgage loan
issued in connection with the purchase of real estate.
          (c) Purchaser acknowledges that one or more of the Reliable Entities
presently are engaged in dealer floor plan financing, the purchase of
auto-secured retail installment receivables, and providing financing for
ancillary products (such as sound systems, security systems, and generators) in
conjunction with an auto-secured retail installment contract in Puerto Rico, and
will be entering into the origination of traditional residential mortgage
lending products (such as Purchase Money Secured Loans, loans in connection with
the refinancing of existing mortgages, cash-out refinances and second mortgage
loans made in conjunction with a first mortgage) within Puerto Rico. During the
Noncompete Term, Reliable may engage in the foregoing activities or businesses
within Puerto Rico; provided, that such mortgage lending products, other than
Purchase Money Secured Loans, may not include (1) the refinancing of existing
real estate secured loans with a new mortgage loan with a principal balance of
less than US$60,000.00, (2) the origination of second mortgage loans made in
conjunction with the refinancing of an existing real estate secured loan where
the total new financing is for a combined principal loan balance of less than
US$60,000.00, (3) the origination

39



--------------------------------------------------------------------------------



 



of mortgage loans secured by non-residential real estate with a principal loan
balance of less than US$60,000.00.
          (d) Purchaser further acknowledges that certain business units of
Wells Fargo and its Affiliates based outside of Puerto Rico presently are
engaged in certain lending activities that involve loan or credit products that
may be included within those described in the definition of Consumer Finance
Business, including without limitation (i) the origination of small business
loans, lines of credit and credit cards through direct-mail and telemarketing
solicitations and agent banking relationships (known internally as “Business
Direct” loans), (ii) the origination and refinancing of student loans for
educational and related expenses (federal or private), and (iii) the origination
of credit card receivables (collectively, such lending activities engaged in by
business units based outside of Puerto Rico being referred to as “Incidental
Consumer Finance Activities”). During the Noncompete Term, Wells Fargo and its
Affiliates shall be permitted to continue to engage in such Incidental Consumer
Finance Activities; provided, however, that Wells Fargo and its Affiliates shall
put in place such procedures as are reasonably necessary or required in order to
prevent their business units that are engaged in such Incidental Consumer
Finance Activities from soliciting any person who was a customer of the Island
Finance Business as of the Closing Date with any loan or credit product that is
included within those described in the definition of Consumer Finance Business
(a general description of which procedures are included on Annex 6.13(d));
provided, further, that such business units of Wells Fargo and its Affiliates
engaged in such Incidental Consumer Finance Activities shall not be based in
Puerto Rico (it being understood and acknowledged that the foregoing shall not
be construed to restrict the Reliable Entities from engaging in the activities
permitted under Section 6.13(c)).
          (e) Nothing in this Section 6.13 will prohibit the acquisition by
Wells Fargo or its Affiliates of entities or groups of affiliated entities
engaged in the Consumer Finance Business in Puerto Rico (or the assets of such
entities or groups of affiliated entities), provided that the Consumer Finance
Business of any such entity or group of affiliated entities in Puerto Rico does
not constitute (as of the date of the last available financial statements of
such entity or group of affiliated entities prior to execution of a definitive
agreement for an acquisition) greater than ten percent (10%) of the consolidated
assets and revenues of such entity or group of affiliated entities.
          (f) Nothing in this Section 6.13 will prohibit Wells Fargo or its
Affiliates from: (i) acquiring and owning securities representing in the
aggregate not more than five percent (5%) of the voting power of any publicly
traded entity (including any such entity that is engaged in the Consumer Finance
Business); (ii) acquiring and owning as a passive investor (and not with the
purpose or effect of (A) changing or influencing the control of the issuer or
(B) transferring knowledge or providing expertise to the issuer to assist it in
competing with the Consumer Finance Business of Purchaser) securities
representing in the aggregate more than five percent (5%) of the voting power of
any publicly traded entity (including any such entity that is engaged in the
Consumer Finance Business) under circumstances that would not require the filing
of a Schedule 13D with the United States Securities and Exchange Commission;
(iii) acquiring securities of any entity (including any entity that is engaged
in the Consumer Finance Business) in satisfaction of debt, and owning any
securities acquired in such manner; or (iv)

40



--------------------------------------------------------------------------------



 



acquiring and owning securities in a fiduciary capacity or in the ordinary
conduct of a broker-dealer business.
          (g) If a court construes the covenant in this Section 6.13, or any
part thereof, to be unenforceable because of its duration or the area covered
thereby, the court shall reduce the duration or the area to the extent necessary
so that the provision, as reduced, shall then be enforceable.
          6.14 No Exchange of Customer Information. Wells Fargo, the Sellers and
their Affiliates represent and agree that neither Wells Fargo, the Sellers nor
any of their Affiliates (i) have, since March 1, 2005, shared or exchanged any
past or current customer names, addresses and/or any other customer information
(such as customer preferences and pricing information, or any other customer
contact information), customer lists or other customer-related documents of the
Island Finance Business (collectively, the “Customer Information”) with the
Reliable Entities or (ii) will share or exchange any Customer Information with
the Reliable Entities or any other Affiliate of Wells Fargo (including
Affiliates of Wells Fargo engaged in Incidental Consumer Finance Activities),
the Sellers or the Reliable Entities or any other person or entity, except as
may be required by Applicable Law or in connection with a sale or potential sale
of Excluded Receivables or Excluded Charge Off Accounts (provided that such
Customer Information shall be limited to that relating exclusively to Excluded
Receivables or Excluded Charge Off Accounts).
          6.15 Agreements Not to Solicit Employees.
          (a) For a period of thirty-six (36) months from the Closing Date,
neither Wells Fargo nor any of its Affiliates will hire or solicit to hire
(i) any Transferred Employee (other than a Transferred Employee (other than a
member of Senior Management) whose employment by the Purchaser and its
Affiliates has been terminated or has otherwise ceased for a period of sixty
(60) or more consecutive days) or (ii) any member of Senior Management (other
than a member of Senior Management whose employment by the Purchaser and its
Affiliates has been terminated or has otherwise ceased for a period of ninety
(90) or more consecutive days) or (iii) cause or seek to cause any Transferred
Employee (including a member of Senior Management) to leave the employ of
Purchaser or its Affiliates. For purposes of this Section 6.15(a), “Senior
Management” shall mean the persons listed on Annex 6.15(a).
          (b) For a period of twenty-four (24) months from the Closing Date,
Wells Fargo and its Affiliates and Purchaser and its Affiliates agree not to
hire or solicit to hire any person employed by the other party and/or its
Affiliates who is listed on Annex 6.15(b) (an “Introduced Employee”) (other than
an Introduced Employee whose employment by the other party or any of its
Affiliates has been terminated or has otherwise ceased for a period of sixty
(60) or more consecutive days) or cause or seek to cause any Introduced Employee
to leave the employ of the other party or any of its Affiliates. Notwithstanding
the foregoing, the restrictions in this Section 6.15(b) shall only apply to
those hiring managers who have devoted significant substantive attention to the
transactions contemplated by this Agreement; provided, however, that such
persons shall not facilitate or assist any other person in engaging in any
conduct otherwise prohibited by this Section 6.15(b) (other than hiring
recommendation approvals by

41



--------------------------------------------------------------------------------



 



persons who have devoted significant substantive attention to the transactions
contemplated by this Agreement, as long as such persons have not otherwise
engaged in conduct otherwise prohibited by this Section 6.15(b)).
          6.16 Injunctive Relief. The parties acknowledge that the remedy at law
for breaches of the provisions of Sections 6.13, 6.14 and 6.15 will be
inadequate and that, in addition to any other remedy the other parties may have,
Wells Fargo, the Sellers and their Affiliates (including the Reliable Entities),
and Purchaser and its Affiliates, as applicable, shall be entitled to an
injunction restraining any such breach, without any bond or other security being
required.
          6.17 Confidentiality. Wells Fargo will hold in confidence all
documents and information concerning Purchaser and its Affiliates furnished to
it by or on behalf of Purchaser on terms and subject to conditions equivalent to
those set forth in the Confidentiality Agreement with respect to documents and
information concerning Wells Fargo and its Affiliates furnished to Purchaser.
          6.18 Municipal License and Property Taxes. Notwithstanding anything to
the contrary herein, neither Wells Fargo nor the Sellers shall seek, claim or be
entitled to any refund or other payment from Purchaser relating to or in respect
of any prorated benefit derived by Purchaser from the Sellers’ payment prior to
the Closing of any municipal license and property Taxes for any fiscal year;
provided, however, that the foregoing shall in no way affect the rights of
either Seller or any Affiliate thereof with respect to any refund related to any
such municipal license or property Taxes.
          6.19 Special Tax Reimbursement.
          (a) Wells Fargo and the Sellers, jointly and severally, agree to
reimburse Purchaser up to the Maximum Special Tax Reimbursement Amount in
accordance with Section 6.19(b) for all amounts paid by Purchaser in respect of
the operation of the Island Finance Business during Purchaser’s fiscal year
ending December 31, 2006 pursuant to (i) the 2.5% special income tax imposed by
Puerto Rico Act No. 41 of August 1, 2005 and (ii) any temporary special income
tax that may be imposed by the Government of the Commonwealth of Puerto Rico
upon corporations or financial institutions (collectively, such special income
taxes being referred to herein as the “Special 2006 Income Taxes”). For purposes
hereof, “Maximum Special Tax Reimbursement Amount” means the product of (i)
Eight Hundred Thousand United States Dollars (US$800,000.00), multiplied by
(ii) a fraction, (A) the numerator of which is the actual number of days elapsed
between the Closing Date and December 31, 2006, and (B) the denominator of which
is Three Hundred Sixty-Five (365).
          (b) Within twenty (20) Business Days following the filing of
Purchaser’s Puerto Rico income tax returns for its fiscal year ended
December 31, 2006, which returns shall be filed within the time period
prescribed by applicable law (after giving effect to permitted extensions),
Purchaser shall deliver to Wells Fargo a copy of such tax returns and a written
notice setting forth the amount of the Special 2006 Income Taxes paid by
Purchaser and summarizing the computation thereof (the “Special Tax Notice”).
Absent manifest error, and subject to the maximum aggregate amount limitation in
Section 6.19(a), Wells Fargo (or an

42



--------------------------------------------------------------------------------



 



Affiliate) shall pay the amount of the Special 2006 Income Taxes set forth on
the Special Tax Notice within ten (10) Business Days following receipt thereof.
Such payment shall be made by wire transfer of U.S. Dollars in immediately
available funds to such account as Purchaser shall designate on the Special Tax
Notice. Purchaser agrees that any refund with respect to the Special 2006 Income
Taxes subsequently received by Purchaser or any Affiliate or successor of
Purchaser will be promptly paid to Wells Fargo or such Affiliate(s) of Wells
Fargo as Wells Fargo directs.
          6.20 Treatment of Certain Records after the Closing. (a) After the
Closing, Purchaser shall promptly notify Wells Fargo following any discovery
that Purchaser or any of its Affiliates received in connection with the
transactions contemplated hereby and is in possession of any Records or other
information not included in the Purchased Assets (including Records, Contracts
or Contract Files relating to the International Business, the Excluded
Receivables or the Excluded Charge Off Accounts) and shall, at the election of
Wells Fargo, destroy such Records or information or return such Records or
information to Wells Fargo or such Affiliate(s) of Wells Fargo as Wells Fargo
directs. Further, Purchaser agrees that it and its Affiliates: (i) unless
otherwise required by applicable law, shall hold any such Records or other
information in strict confidence and shall not disclose any such Records or
other information to any other person, entity or Governmental Authority;
(ii) shall not use any such Records or other information to the detriment of the
business of Wells Fargo or its Affiliates (including the International
Business); and (iii) shall use commercially reasonable efforts to attempt to
locate any such Records upon the request of Wells Fargo or a Seller.
          (b) After the Closing, Wells Fargo shall promptly notify Purchaser
following any discovery that Wells Fargo or any of its Affiliates is in
possession of any Records or other information related to the Island Finance
Business (other than such Records or other information that constitute Excluded
Assets) and shall, at the election of Purchaser, destroy such Records or
information or deliver such Records or information to Purchaser or such
Affiliate(s) of Purchaser as Purchaser directs; provided, however, that Wells
Fargo need not notify Purchaser of its or any of its Affiliates’ possession of,
or deliver or destroy, any such Records or information: (i) that are required by
Applicable Law to be retained by Wells Fargo or any of its Affiliates (including
Sellers); or (ii) that are necessary in connection with the performance by Wells
Fargo or any of its Affiliates of services or other obligations under this
Agreement or any Ancillary Agreement. Further, Wells Fargo agrees that it and
its Affiliates: (A) unless otherwise required by applicable law, shall hold any
such Records or other information in strict confidence and shall not disclose
any such Records or other information to any other person, entity or
Governmental Authority; (B) shall not use any such Records or other information
to the detriment of the Consumer Finance Business of Purchaser; and (C) shall
use commercially reasonable efforts to attempt to locate any such Records upon
the request of Purchaser.
          6.21 Payments on Excluded Receivables and Excluded Charge Off
Accounts. Purchaser agrees that any payments, proceeds (including insurance
policy proceeds) or refunds received by Purchaser in respect of the Excluded
Receivables and Excluded Charge Off Accounts after the Closing are the property
of the applicable Seller and shall be forwarded to the applicable Seller in
accordance with this Section 6.21. Purchaser agrees that it shall accept
payments, proceeds (including insurance policy proceeds) or refunds in respect
of the Excluded

43



--------------------------------------------------------------------------------



 



Receivables and the Excluded Charge Off Accounts on behalf of the Sellers after
the Closing. Any such payments, proceeds (including insurance policy proceeds)
or refunds in respect of the Excluded Receivables and the Excluded Charge Off
Accounts received by Purchaser after the Closing shall be delivered by Purchaser
to the applicable Seller on a monthly basis no later than fifteen (15) calendar
days following the end of each month in which any such payments, proceeds
(including insurance policy proceeds) or refunds are received by Purchaser.
After the Closing Date, Purchaser will provide Sellers with monthly reports
listing payments, proceeds (including insurance policy proceeds) and refunds
received by Purchaser in respect of the Excluded Receivables and Excluded Charge
Off Accounts. Purchaser and Sellers agree to cooperate with one another to
develop and put in place processes and systems to facilitate the identification
of payments, proceeds (including insurance policy proceeds) or refunds received
in respect of the Excluded Receivables and Excluded Charge Off Accounts and
Purchaser’s performance of the obligations set forth in this Section 6.21.
ARTICLE VII
EMPLOYEE MATTERS
          7.1 Employees. (a) Section 7.1(a) of the Sellers Disclosure Schedule
sets forth a complete list of all Employees as of the date hereof, including
active Employees and those Employees on vacation, family leave, medical or sick
leave, pregnancy leave, military leave, leave of absence, short term disability,
long term disability, workers’ compensation, or lay off (collectively,
“Temporary Leave”). Wells Fargo and the Sellers will supplement and update
Section 7.1(a) of the Sellers Disclosure Schedule in accordance with Section 6.8
hereof.
          (b) Except for those Employees listed on Annex 7.1(b), Wells Fargo and
the Sellers shall cause all Employees (including active Employees and Employees
on Temporary Leave) employed immediately prior to the Closing to be terminated
without severance as of the Closing Date. Effective as of the date immediately
following the Closing Date (the “Effective Benefits Date”), Purchaser shall
offer employment to all such Employees (other than those Employees listed on
Annex 7.1(b)) upon the terms and conditions described below. Purchaser shall
offer each such Employee a base salary or an hourly wage and commissions (if
any) that are at least equivalent to the base salary or hourly wage and
commissions (if any) paid to such Employee immediately prior to the Closing;
provided, however, that Purchaser shall offer any such Employee on Temporary
Leave a base salary or an hourly wage and commissions (if any) that are at least
equivalent to the base salary or hourly wage and commissions (if any) paid to
such Employee immediately prior to such time as he or she went on Temporary
Leave. All Employees who accept such offers of employment are referred to herein
as “Transferred Employees.”
          (c) Reserved.
          (d) On the Effective Benefits Date, Purchaser agrees to provide the
Transferred Employees with employee benefit plans, arrangements and programs
described on Annex 7.1(d) hereto.

44



--------------------------------------------------------------------------------



 



          (e) To the extent that service is relevant for purposes of
eligibility, vesting, benefit accrual, benefit contributions, benefit
calculations or allowances (including, without limitation, entitlement to
vacation and sick days) under any employee benefit plan, program or arrangement
established or maintained by Purchaser for the benefit of Transferred Employees,
such plan, program or arrangement shall credit such Transferred Employees for
service on or prior to the Closing Date with the Sellers or their Affiliates;
provided, that Purchaser shall not be obligated to give credit for such service
to the extent it (i) would result in duplication of any benefits to which a
Transferred Employee is entitled to or had previously received under any
comparable plans, programs or arrangements maintained by the Sellers on or prior
to the Closing Date or by Purchaser after the Closing Date, or (ii) was not
service which was recognized for purposes of such comparable plans, programs or
arrangements.
          (f) Notwithstanding the foregoing, except as expressly stated within
this Agreement, nothing contained in this Agreement shall (i) restrict or
otherwise inhibit the rights of Purchaser to terminate the employment of any
Transferred Employee on or after the Effective Benefits Date or (ii) be
construed or interpreted to restrict any party’s right or authority to amend or
terminate any of its employee benefit plans, policies, arrangements or programs
effective on or after the Effective Benefits Date.
          7.2 Defined Benefit Pension Plan. Effective as of the Closing Date,
the Employees who were immediately prior to the Closing Date participants in the
Puerto Rico Financial Retirement Plan (the “Defined Benefit Pension Plan”) shall
be treated as having terminated employment with the Sellers and their Affiliates
and shall no longer accrue benefits under the Defined Benefit Pension Plan. The
Sellers shall have taken all such action prior to the Closing Date as may be
required to achieve this result.
          7.3 Savings Plan. Subject to and in accordance with the terms of the
Puerto Rico Financial Investment and Savings Plan (the “Savings Plan”), as soon
as practicable following the Closing Date, the Sellers or their Affiliates, as
applicable, will spin-off and transfer the account balances (including loan
accounts and liabilities) of each Transferred Employee who was immediately prior
to the Closing Date a participant in the Savings Plan to a savings plan
maintained by Purchaser, in a trustee-to-trustee transfer. Purchaser will use
its best efforts to obtain a determination letter with respect to such savings
plan from the Puerto Rico Treasury Department as soon as reasonably practicable
following the date hereof.
          7.4 Employee Welfare Benefit Plans and Group Insurance Contracts.
          (a) Purchaser shall establish or cause to be established, effective as
of the Closing Date, employee welfare benefit plans and/or group insurance
contracts in accordance with the provisions of Section 7.1(d).
          (b) Wells Fargo and the Sellers shall be responsible for payment of
any premiums under employee welfare benefits and group insurance contracts for
the Transferred Employees relating to periods prior to the 12:00:01 AM of the
Effective Benefits Date, (the “Effective Benefits Time”) and for any liability
for all claims, expenses and treatments, including administrative expenses
related thereto, which are in fact covered and payable under

45



--------------------------------------------------------------------------------



 



the terms of such employee welfare benefits plans and group insurance contracts
and incurred prior to the Effective Benefits Time, irrespective of whether any
such claim is filed or submitted before or after the Effective Benefits Time.
          (c) Purchaser shall be responsible for payment of any premiums
relating to periods from and subsequent to the Effective Benefits Time, for
Purchaser’s employee welfare benefits plans and group insurance contracts and
for any liability for all claims, expenses and treatments, including
administrative expense related thereto, which are in fact covered and payable
under the terms of Purchaser’s employee welfare benefits plans and group
insurance contracts, as such terms may exist from time to time, and incurred
from and subsequent to the Effective Benefits Time.
          (d) With respect to the employee welfare benefits plans and group
insurance contracts of Purchaser, Purchaser shall cause the waiver for
Transferred Employees and their eligible dependents of (regardless whether the
restriction waived is imposed by Purchaser or its insurers) (i) any eligibility
waiting periods and (ii) any pre-existing conditions and actively-at-work
exclusions; except that Purchaser may require any Transferred Employee or
eligible dependent thereof who, as of the Closing Date, is then in the process
of satisfying any similar exclusion or waiting period under the applicable
employee welfare benefits plans or group insurance contracts of Wells Fargo or
the Sellers to fully satisfy the balance of the applicable time period for such
exclusion or waiting period under the employee welfare benefits plans and group
insurance contracts of Purchaser.
          (e) With respect to the calendar year in which the Closing Date
occurs, all medical and dental expenses incurred with respect to any Transferred
Employee and/or eligible dependents thereof in the portion of such calendar year
immediately preceding the Effective Benefits Date shall be taken into account
for purposes of satisfying any deductible under the medical and dental coverage
of the employee welfare benefits plans and group insurance contacts of Purchaser
for such calendar year provided any such expenses were qualified to be taken
into account for purposes of satisfying any deductible under the applicable
employee welfare benefits plans or group insurance contracts of Wells Fargo or
the Sellers. Wells Fargo agrees to provide to Purchaser, as soon as practicable
following the Closing Date, information regarding medical and dental expenses
necessary for Purchaser to administer this provision.
          (f) Reserved.
          (g) Wells Fargo or the Sellers shall provide any benefits to which any
former Employee (including a Transferred Employee) or his or her spouses, former
spouses or other qualifying beneficiaries, may be entitled, as of the Closing
Date, by reason of qualifying events occurring on or prior to the Closing Date,
by virtue of any provision of any employee welfare benefit plan or group
insurance contract or any laws, statutes or regulations requiring any
continuation of benefit coverage upon the happening of certain events, such as
the termination of employment or change in beneficiary or dependent status,
including without limitation, with respect to the United States, such
requirements under the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (known as “COBRA”), from and after the Effective Benefits Date
through the remaining period of required coverage.

46



--------------------------------------------------------------------------------



 



          7.5 Severance; Reimbursement for Severance Payments.
          (a) In the event the employment of any Transferred Employee with
Purchaser terminates within the period of fifteen (15) months after the Closing
Date, Purchaser (or an Affiliate of Purchaser) shall pay and provide severance,
notice and termination pay benefits calculated and determined in accordance with
the policies and practices of Purchaser, which policies and practices have been
disclosed by Purchaser to Wells Fargo prior to the date hereof.
          (b) Wells Fargo and the Sellers, jointly and severally, agree to
reimburse Purchaser up to a maximum aggregate amount of Two Million Four Hundred
Sixty Five Thousand United States Dollars (US$2,465,000.00) in accordance with
Section 7.5(c) for all severance and termination pay benefits paid by Purchaser
(or its Affiliates) in accordance with Section 7.5(a) to any Transferred
Employee whose employment with Purchaser terminates during such fifteen
(15) month period for reasons other than cause.
          (c) Within fifteen (15) days following the end of each of the first
fifteen (15) calendar months following the Closing Date, Purchaser shall deliver
to Wells Fargo a notice (a “Severance Reimbursement Notice”) setting forth
(i) the name and date of termination of each Transferred Employee whose
employment with Purchaser terminated during such month for reasons other than
cause, (ii) the amount of severance and termination pay benefits (if any) paid
by Purchaser (or an Affiliate of Purchaser) pursuant to Section 7.5(a) to each
such Transferred Employee during such month, and (iii) the aggregate amount of
all severance and termination pay benefits paid by Purchaser (or its Affiliates)
pursuant to Section 7.5(a) to all such Transferred Employees during such month.
Absent manifest error, and subject to the maximum aggregate amount limitation in
Section 7.5(b), Wells Fargo (or an Affiliate) shall pay the aggregate amount of
severance and termination pay benefits set forth on a Severance Reimbursement
Notice within five (5) Business Days following receipt thereof. Such payment
shall be made by wire transfer of U.S. Dollars in immediately available funds to
such account as Purchaser shall designate on the Severance Reimbursement Notice.
          7.6 Reserved
          7.7 Reserved
          7.8 Accrued Vacation and Sick Leave.
          (a) Immediately prior to the Closing, the Sellers will pay to each
Exempt Transferred Employee the amount associated with any accrued vacation days
of such Exempt Transferred Employee in excess of ten (10). At the Closing, the
Sellers will pay to Purchaser, in respect of each Exempt Transferred Employee,
the amount associated with up to ten (10) accrued vacation days of such Exempt
Transferred Employee (provided, that if such Exempt Transferred Employee has
fewer than ten (10) accrued vacation days under the employee benefit plans,
programs and arrangements of Sellers immediately prior to the Closing, such
payment will be equal to the amount associated with the actual number of accrued
vacation days of such Exempt Transferred Employee under the employee benefit
plans, programs and arrangements of Sellers

47



--------------------------------------------------------------------------------



 



immediately prior to the Closing). On the Effective Benefits Date, Purchaser
shall cause each Exempt Transferred Employee to be credited under its employee
benefit plans, arrangements and programs with the number of days of accrued
vacation that is equal to the lesser of (x) the number of days of accrued
vacation of such Exempt Transferred Employee under the employee benefit plans,
programs and arrangements of Sellers immediately prior to the Closing or (y) ten
(10) days of accrued vacation.
In addition, at the Closing, the Sellers will pay to Purchaser, in respect of
each Non-Exempt Transferred Employee, the amount associated with the actual
number of accrued vacation days of such Non-Exempt Transferred Employee under
the employee benefit plans, programs and arrangements of Sellers immediately
prior to the Closing. On the Effective Benefits Date, Purchaser shall cause each
such Non-Exempt Transferred Employee to be credited under its employee benefit
plans, arrangements and programs with the number of days of accrued vacation
that is equal to the number of days of accrued vacation of such Non-Exempt
Transferred Employee under the employee benefit plans, programs and arrangements
of Sellers immediately prior to the Closing.
          (b) On the Effective Benefits Date, Purchaser shall cause each
Transferred Employee to be credited under its employee benefit plans,
arrangements and programs with the number of days of accrued sick leave that is
equal to the lesser of (i) the number of days of accrued sick leave of such
Transferred Employee under the employee benefit plans, programs and arrangements
of Sellers immediately prior to the Closing or (ii) fifteen (15) days of accrued
sick leave.
          (c) Not less than three (3) nor more than ten (10) Business Days prior
to the Closing Date, Sellers shall provide to Purchaser a document setting
forth: (i) the number of days of accrued vacation and the number of days of
accrued sick leave for each of the Transferred Employees; and (ii) an indication
as to whether each such Transferred Employee is an Exempt Transferred Employee
or a Non-Exempt Transferred Employee. The Sellers shall cooperate with the
Purchaser to ensure that the correct number of days of accrued vacation and
accrued sick leave are credited to the Transferred Employees pursuant to
Sections 7.8(a) and 7.8(b) hereof.
          (d) Notwithstanding anything to the contrary contained in this
Agreement, the obligations of Purchaser to credit Transferred Employees with
accrued vacation and sick leave pursuant to Sections 7.8(a) and 7.8(b) shall not
be deemed Excluded Liabilities (under Section 2.1(d)(v) or otherwise) for which
Purchaser is entitled to indemnification or any other right of recovery under
this Agreement; provided, that (i) the foregoing shall not effect the right of
Purchaser to receive the payments described in Section 7.8(a) hereof, and
(ii) Purchaser shall be entitled to indemnification with respect to Damages
arising from incorrect information contained in the document referred to in
Section 7.8(c) above. Purchaser’s obligation to credit Transferred Employees
with accrued vacation and sick leave pursuant to Sections 7.8(a) and 7.8(b)
shall not reduce or otherwise impact the Purchase Price.
          (e) For purposes of this Section 7.8: (i) “Exempt Transferred
Employee” means a Transferred Employee who, immediately prior to the Closing,
(A) had duties of an executive, professional or administrative nature, and
(B) received a salary that exceeded the

48



--------------------------------------------------------------------------------



 



minimum amount required by Regulation No. 13 of the Puerto Rico Labor Department
and 29 CFR Part 541; and (ii) “Non-Exempt Transferred Employee” means a
Transferred Employee that is not an Exempt Transferred Employee.
          7.9 Benefit Program Participation. Except as specifically provided in
this Article VII, all Transferred Employees will cease participation in all
benefit plans and programs of the Sellers and their Affiliates as of the Closing
Date.
          7.10 Information and Data Exchange. Subject to applicable law, Wells
Fargo and Purchaser shall furnish, or shall cause to be furnished to the other,
a list of all benefit plan participants and employee data or information in its
(or its Affiliates’) possession which is necessary for such other party or its
Affiliates to maintain and implement any benefit plan or arrangement covered by
this Agreement, or to comply with the provisions of this Agreement, and which is
not otherwise readily available to such other party. Subject to applicable law,
each of Wells Fargo and Purchaser shall have the right, at its own cost and
expense, at any reasonable time, with reasonable intervals, during normal
business hours, upon reasonable prior written notice, to examine employee
records in connection with legitimate business purposes, and to audit, examine
and make copies of or extracts from the books, accounts and other records of the
other and its Affiliates in order to verify the accuracy of such records insofar
as they are relevant to this Agreement. Such audit, examination, copying and
extracting may be conducted by employees of Wells Fargo and its Affiliates or
Purchaser and its Affiliates or a firm of independent public accountants or
other experts designated by the requesting party; provided that, prior thereto,
such firm delivers to the party to be audited an appropriate confidentiality
agreement.
          7.11 Indemnification.
          (a) Purchaser shall hold harmless, indemnify and defend Wells Fargo
and the Sellers from and against any and all costs, expenses, claims, damages,
lawsuits, reasonable attorneys’ and accountants’ fees and costs, losses,
deficiencies, assessments, administrative orders, fines, penalties, actions,
Proceedings, judgments, liabilities and obligations of any kind or description
(a “Claim” or “Claims”) asserted against, incurred or required to be paid by
Wells Fargo or either Seller (regardless of when asserted or by whom),
associated with or arising under any employee benefit plan, policy, program or
arrangement established, adopted or made applicable to the Transferred Employees
by Purchaser effective on or after the Closing Date or any liability of
Purchaser with respect to Transferred Employees pursuant to the terms and
conditions set forth in this Agreement.
          (b) Wells Fargo and the Sellers shall hold harmless, indemnify and
defend Purchaser from and against any and all Claims, asserted against, incurred
or required to be paid by Purchaser (regardless of when asserted or by whom),
associated with or arising under any employee benefit plan, policy, program or
arrangement maintained by Wells Fargo or either Seller applicable to Employees
and not expressly assumed by Purchaser pursuant to this Agreement, regardless of
whether such Claim is asserted before, on or after the Effective Benefits Date.

49



--------------------------------------------------------------------------------



 



ARTICLE VIII
CONDITIONS TO THE CLOSING
          8.1 Conditions to the Obligations of Each Party. The respective
obligations of Purchaser, Wells Fargo and the Sellers hereunder are subject to
the satisfaction or waiver, at or prior to the Closing Date, of the following
conditions:
          (a) No Injunction. At the Closing Date, there shall be no
(i) injunction, restraining order or decree of any nature of any court or
Governmental Authority of competent jurisdiction in effect that restrains or
prohibits the purchase of the Purchased Assets, or the assumption of the Assumed
Liabilities, hereunder, (ii) pending Proceeding brought by any Governmental
Authority which seeks to restrain or prohibit the purchase of the Purchased
Assets, or the assumption of the Assumed Liabilities, hereunder, or
(iii) pending or threatened Proceeding before any court or Governmental
Authority wherein an unfavorable decision could reasonably be expected to
adversely affect the ability of Purchaser to own or operate the Island Finance
Business in a manner substantially similar to the manner in which it is
conducted by the Sellers as of the Closing Date.
          (b) Regulatory Authorizations. All licenses, consents, authorizations,
orders or approvals of each Governmental Authority listed in Sections 4.4(a) and
5.4(a) of the Sellers Disclosure Schedule and the Purchaser Disclosure Schedule,
respectively, shall have been obtained and any applicable waiting periods in
respect thereof (including all applicable waiting periods specified under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) shall have
expired or been terminated, except for such licenses, consents, authorizations,
orders and approvals the failure of which to have been obtained would not
(i) reasonably be expected to affect Purchaser’s ability to operate the Island
Finance Business in a manner substantially similar to the manner in which it is
conducted by the Sellers as of the Closing Date; or (ii) prohibit the purchase
of the Purchased Assets, or the assumption of the Assumed Liabilities, by
Purchaser hereunder.
          (c) Subscriber Agreement. A subscriber agreement relating to SUPREME,
the system of record of the Island Finance Business, and You Owe Me (YOM), a
debt collection system utilized by the Island Finance Business, substantially in
the form attached hereto as Exhibit C (the “Subscriber Agreement”) shall have
been executed and delivered by the parties thereto.
          (d) Assignment and Assumption Agreement. An assignment and assumption
agreement relating to the Contracts included in the Purchased Assets
substantially in the form attached hereto as Exhibit D (the “Assignment and
Assumption Agreement”) shall have been executed and delivered by the parties
thereto.
          (e) Lease Assignment and Assumption Agreements. Lease assignment and
assumption agreements relating to not less than eighty percent (80%) of the
Facilities included in

50



--------------------------------------------------------------------------------



 



the Purchased Assets substantially in the form attached hereto as Exhibit E (the
“Lease Assignment and Assumption Agreements”) shall have been executed and
delivered by Island Finance PR, Purchaser, and, to the extent required by the
terms of the applicable Lease, the lessor.
          (f) Transition Agreement. A transition agreement substantially in the
form of attached hereto as Exhibit F (the “Transition Agreement”) shall have
been executed and delivered by the parties thereto.
          (g) Servicing Management Agreement. A servicing management agreement,
substantially in the form attached hereto as Exhibit G (the “Servicing
Management Agreement”), shall have been executed and delivered by the parties
thereto.
          8.2 Additional Conditions to the Obligations of Purchaser. The
obligation of Purchaser to consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or prior to the Closing
Date, of each of the following additional conditions:
          (a) Representations and Warranties. The representations and warranties
of Wells Fargo and the Sellers contained in this Agreement that are not made
subject to a “materiality” or “Material Adverse Effect” qualification shall be
true and correct in all material respects as of the Closing as though made at
and as of the Closing, and the representations and warranties of Wells Fargo and
the Sellers contained in this Agreement that are made subject to a “materiality”
or “Material Adverse Effect” qualification shall be true and correct in all
respects as of the Closing as though made at and as of the Closing; provided,
that, to the extent that any representation and warranty is made as of a
specified date other than the Closing Date, such representation and warranty
shall be true and correct in all material respects (if not subject to a
“materiality” or “Material Adverse Effect” qualification) or true and correct in
all respects (if subject to a “materiality” or “Material Adverse Effect”
qualification) as of such date.
          (b) Performance of Covenants. Wells Fargo and the Sellers shall have
performed and complied in all material respects with all covenants and
conditions contained in this Agreement to be performed or complied with by them
prior to or at the Closing.
          (c) Certificate. Purchaser shall have received a certificate of Wells
Fargo, dated the Closing Date, executed on behalf of Wells Fargo, to the effect
that the conditions specified in paragraphs (a), (b) and (d) of this Section 8.2
have been fulfilled.
          (d) No Material Adverse Change. Since the date of this Agreement, no
change or development in or affecting the business or operations of the Island
Finance Business shall have occurred which, individually or in the aggregate,
has had, or would reasonably be expected to have, a Material Adverse Effect.
          (e) No Calamity. The Island Finance Business considered as a whole
shall not have sustained since the date of this Agreement any material loss or
interference with its

51



--------------------------------------------------------------------------------



 



business from any civil disturbance or any fire, explosion, flood or any other
calamity or natural disaster, whether or not covered by insurance.
          (f) Burdensome Regulatory Requirements. None of the licenses,
consents, authorizations, orders or approvals referred to in Section 8.1(b)
shall contain any condition or requirement relating to the Island Finance
Business that, in the good faith judgment of Purchaser, is unreasonably
burdensome to Purchaser.
          (g) Consents. All consents from any third party pursuant to the terms
of any Material Contract included in the Purchased Assets to consummate the
transactions contemplated hereby (including the assignment and assumption of
such Contract) shall have been duly obtained without any material condition
adverse to Purchaser, except as the parties may otherwise agree.
          (h) Bill of Sale. The Sellers shall have executed and delivered to
Purchaser a bill of sale relating to the Tangible Personal Property
substantially in the form attached hereto as Exhibit H (the “Bill of Sale”).
          (i) Other Instruments of Transfer. Wells Fargo or the Sellers shall
have executed (if necessary) and delivered such other deeds, assignments,
certificates of title and instruments of transfer and conveyance as have been
reasonably requested by Purchaser, each in form and substance reasonably
satisfactory to Purchaser.
          8.3 Additional Conditions to the Obligations of Wells Fargo and the
Sellers. The obligation of Wells Fargo and the Sellers to consummate the
transactions contemplated by this Agreement is subject to the satisfaction or
waiver, at or prior to the Closing Date, of each of the following additional
conditions:
          (a) Representations and Warranties. The representations and warranties
of Purchaser contained in this Agreement shall be true and correct in all
material respects as of the Closing as though made at and as of the Closing,
except to the extent that any representation and warranty is made as of a
specified date other than the Closing Date, in which case such representation
and warranty shall be true and correct in all material respects as of such date.
          (b) Performance of Covenants. Purchaser shall have performed and
complied in all material respects with all covenants and conditions contained in
this Agreement to be performed or complied with by Purchaser prior to or at the
Closing.
          (c) Certificate. Wells Fargo shall have received a certificate of
Purchaser, dated the Closing Date, executed on behalf of Purchaser, to the
effect that the conditions specified in paragraphs (a) and (b) above have been
fulfilled.

52



--------------------------------------------------------------------------------



 



ARTICLE IX
TERMINATION, AMENDMENT AND WAIVER
     9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing Date:
     (a) By mutual written consent of Wells Fargo, the Sellers and Purchaser;
     (b) By Wells Fargo and the Sellers upon written notice given to Purchaser
in the event of a breach or default in the performance by Purchaser of any
representation, warranty, covenant or agreement contained in this Agreement
which breach or default (i) is, either individually or in the aggregate,
material in the context of the transactions contemplated hereby, and (ii) has
not been, or cannot be, cured within thirty (30) days after written notice of
such breach or default, describing such breach or default in reasonable detail,
is given by Wells Fargo and the Sellers to Purchaser;
     (c) By Purchaser upon written notice given to Wells Fargo and the Sellers
in the event of a breach or default in the performance by Wells Fargo or the
Sellers of any representation, warranty, covenant or agreement contained in this
Agreement which breach or default (i) is, either individually or in the
aggregate, material in the context of the transactions contemplated hereby, and
(ii) has not been, or cannot be, cured within thirty (30) days after written
notice of such breach or default, describing such breach or default in
reasonable detail, is given by Purchaser to Wells Fargo and the Sellers;
     (d) By Wells Fargo and the Sellers upon written notice to Purchaser, or by
Purchaser upon written notice to Wells Fargo and the Sellers, in the event that
any Governmental Authority (including any court of competent jurisdiction) shall
have issued an order, decree or ruling or taken any other official action
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement or denying approval of any application or notice for approval to
consummate the transactions contemplated hereby, and such order, decree, ruling
or other action shall have become final and non-appealable;
     (e) By Wells Fargo and the Sellers upon written notice to Purchaser, or by
Purchaser upon written notice to Wells Fargo and the Sellers, in the event that
the Closing shall not have taken place on or before June 30, 2006, provided that
the failure of the Closing to occur on or before such date is not the result of
a breach of any covenant, agreement, representation or warranty hereunder by the
party or parties seeking such termination.
     9.2 Effect of Termination. In the event of the termination of this
Agreement as provided above, this Agreement (other than this Section) shall
become void and of no further force and effect and, other than in the event of a
termination pursuant to Section 9.1(b) or 9.1(c) as a result of a willful breach
or default by the non-terminating party or parties, there shall be no duties,
liabilities or obligations of any kind or nature whatsoever on the part of any
party hereto to the other parties based either upon this Agreement or the
transactions contemplated hereby, except that the representations and
obligations of the parties referred to in Sections 4.16, 5.5 and 13.6 shall
continue to apply following any such termination of this Agreement. In the event
of

53



--------------------------------------------------------------------------------



 



the termination of this Agreement pursuant to Section 9.1(b) or 9.1(c) as a
result of a willful breach or default by the non-terminating party or parties,
the terminating party or parties shall be indemnified by the non-terminating
party or parties and shall have the right to sue the non-terminating party or
parties for any and all Damages sustained or incurred as a result of such
termination.
ARTICLE X
INDEMNIFICATION BY WELLS FARGO
     10.1 Indemnification. In addition to and not in limitation of the
indemnities provided in Section 7.11(b) (which Section sets forth the exclusive
remedy of Purchaser in respect of the matters covered thereby), from and after
the Closing Date, subject to the other provisions of this Article X, Wells Fargo
agrees to indemnify Purchaser, its Affiliates and their respective officers,
directors and employees (collectively, the “Indemnified Purchaser Entities”) and
to hold each of them harmless from and against, and agrees to assume liability
for, any and all Proceedings, demands, assessments, judgments, claims,
liabilities, losses, costs, damages or expenses, including interest, penalties,
and reasonable attorneys’ fees, expenses and disbursements in connection with
any Proceeding against such person or entity (but excluding loss of profits or
other consequential damages and net of any Tax benefit) (collectively,
“Damages”), suffered, paid or incurred by such Indemnified Purchaser Entity
resulting from, caused by, or in connection with: (a) any breach of any of the
representations and warranties made by Wells Fargo and Sellers to Purchaser in
this Agreement (provided, that, for purposes of this Section 10.1(a), the
determination of whether such breach has occurred will disregard (i)
“materiality” or “Material Adverse Effect” qualifiers and (ii) “knowledge”
qualifiers, other than those involving knowledge of acts, activities or
omissions or contemplated or threatened acts, activities or omissions of third
parties (including, without limitation, Governmental Authorities); (b) any
breach by Wells Fargo or the Sellers of any covenant or agreement of Wells Fargo
or the Sellers contained in this Agreement; or (c) any of the Excluded
Liabilities, including but not limited to all Liabilities related to the pending
Proceedings described in Sections 4.8 and 4.15 of the Sellers Disclosure
Schedules.
     10.2 Indemnification Procedures, Etc.
     (a) If an Indemnified Purchaser Entity believes that a claim, demand or
other circumstance exists that has given or may reasonably be expected to give
rise to a right of indemnification under this Article X (whether or not the
amount of Damages relating thereto is then quantifiable), such Indemnified
Purchaser Entity shall promptly assert its claim for indemnification by giving
written notice thereof (a “Claim Notice”) to Wells Fargo. Each Claim Notice
shall describe the claim in reasonable detail. The failure to so notify Wells
Fargo shall not relieve Wells Fargo of any obligation to indemnify any
Indemnified Purchaser Entity unless (and then only to the extent that) such
failure shall have adversely affected Wells Fargo’s ability to defend against,
settle or satisfy any claim to which the Claim Notice relates. Notwithstanding
the foregoing, with respect to claims for indemnification that do not involve a
third-party claim (defined below), the Indemnified Purchaser Entities shall not
deliver a Claim Notice with respect to any such claims unless the aggregate
amount of Damages for all claims included within such Claim Notice exceeds One
Hundred Thousand United States Dollars ($100,000.00). Wells

54



--------------------------------------------------------------------------------



 



Fargo shall not assert that any delay in delivering a Claim Notice resulting
from the Indemnified Purchaser Entities’ compliance with the foregoing sentence
has adversely affected Wells Fargo’s ability to defend against, settle or
satisfy the claims for indemnification specified therein.
     (b) If any claim or demand by an Indemnified Purchaser Entity under this
Article X relates to an action or claim filed or made against an Indemnified
Purchaser Entity by a third party (a “third-party claim”), Wells Fargo will have
the right to defend such Indemnified Purchaser Entity against the third-party
claim with counsel of its choice reasonably satisfactory to the Indemnified
Purchaser Entity so long as (i) Wells Fargo advises the Indemnified Purchaser
Entity in writing of its election to assume such defense within fifteen
(15) Business Days of receipt of the Claim Notice with respect to such
third-party claim (provided, that if the Claim Notice specifies that it relates
to a labor claim subject to summary proceedings legislation, Wells Fargo must
advise the Indemnified Purchaser Entity in writing of its election to assume
such defense within five (5) Business Days), (ii) the third-party claim involves
money damages only and does not seek an injunction or other equitable relief (or
the Indemnified Purchaser Entity consents in writing to Wells Fargo assuming
such defense notwithstanding the fact that the third-party claim seeks an
injunction or other equitable relief) and (iii) Wells Fargo conducts the defense
of the third-party claim actively and diligently.
     (c) Notwithstanding anything to the contrary in this Section 10.2: (i) an
Indemnified Purchaser Entity will be entitled to participate in the defense of
any third-party claim and to employ counsel of its choice for such purpose at
its own sole cost and expense; and (ii) an Indemnified Purchaser Entity will be
entitled to assume control of the defense of such third-party claim and Wells
Fargo will pay the reasonable fees and expenses of a single counsel retained by
such Indemnified Purchaser Entity (excluding the fees and expenses of the
Indemnified Purchaser Entity’s counsel incurred prior to the date of such
assumption of the defense), if: (A) the Indemnified Purchaser Entity reasonably
concludes that such third-party claim could reasonably be expected to have a
materially adverse effect on the business or reputation of Santander; (B) the
Indemnified Purchaser Entity reasonably concludes that there exists a conflict
of interest that, under applicable principles of legal ethics, would prohibit a
single legal counsel from representing both the Indemnified Purchaser Entity and
Wells Fargo in such third-party claim, and such conflict has not been timely
waived; (C) the Indemnified Purchaser Entity reasonably concludes that there are
significant and colorable legal defenses available to it that are inconsistent
with those defenses available to Wells Fargo; (D) such third-party claim could
involve the imposition of criminal penalties upon the Indemnified Purchaser
Entity; or (E) Wells Fargo either (1) has failed to give a notice of defense
under Section 10.2(b)(i) and timely assume the defense of such third-party claim
or (2) is failing to conduct the defense of such third-party claim actively and
diligently. In the event that an Indemnified Purchaser Entity assumes the
defense of a third-party claim in accordance with the preceding sentence,
(x) Wells Fargo will reimburse the Indemnified Purchaser Entity promptly and
periodically for the costs of defending against the third-party claim (including
reasonable fees and expenses of a single counsel), and (y) Wells Fargo will
remain responsible for any Damages the Indemnified Purchaser Entity may suffer
resulting from, caused by, or in connection with the third-party claim to the
fullest extent provided in this Article X.

55



--------------------------------------------------------------------------------



 



     (d) So long as Wells Fargo is conducting the defense of the third-party
claim in accordance with Section 10.2(b) or an Indemnified Purchaser Entity is
conducting the defense pursuant to any of Sections 10.2(c)(ii)(A) through
10.2(c)(ii)(D), (i) the Indemnified Purchaser Entity will not consent to the
entry of any judgment on, or enter into any settlement with respect to, the
third-party claim without the prior written consent of Wells Fargo, which
consent shall not be unreasonably withheld, and (ii) Wells Fargo will not
consent to the entry of any judgment on, or enter into any settlement with
respect to, the third-party claim without the prior written consent of the
Indemnified Purchaser Entity, which consent shall not be unreasonably withheld,
unless such judgment or settlement involves only the payment of money damages by
Wells Fargo and does not impose an injunction or other equitable relief upon the
Indemnified Purchaser Entity. In the event that an Indemnified Purchaser Entity
assumes control of the defense of a third-party claim pursuant to
Section 10.2(c)(ii)(E), the Indemnified Purchaser Entity may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to, a third-party claim in any manner it reasonably may deem appropriate (and
the Indemnified Purchaser Entity need not consult with, or obtain any consent
from, Wells Fargo in connection therewith); provided, however, that no such
judgment or settlement shall impose an injunction or other equitable relief upon
Wells Fargo or any of its Affiliates unless Wells Fargo has consented thereto in
advance in writing.
     (e) If Wells Fargo elects to defend any such third-party claim, then each
Indemnified Purchaser Entity shall make available to Wells Fargo all information
reasonably available to such Indemnified Purchaser Entity relating to such
third-party claim. In addition, the parties hereto shall render to each other
such assistance as may reasonably be requested in order to ensure the proper and
adequate defense of any such third-party claim. The party in charge of the
defense shall keep the other party fully apprised at all times as to the status
of the defense or any settlement negotiations with respect thereto.
     10.3 Limitation on Liability. (a) Notwithstanding anything to the contrary
contained in this Article X, the Indemnified Purchaser Entities shall not be
entitled to indemnification pursuant to this Article X, with respect to any
claim for indemnification pursuant to Section 10.1(a):
     (i) until the earlier to occur of (A) the first anniversary of the Closing
Date (“First Anniversary Date”) or (B) the date on which the aggregate Damages
to all Indemnified Purchaser Entities (without duplication), with respect to all
claims for indemnification pursuant to Section 10.1(a) (“Aggregate Purchaser
Damages”), exceed Three Million United States Dollars (US$3,000,000.00) (the
“Threshold Amount”), whereupon (subject to the provisions of clause (iv) below)
Wells Fargo shall be obligated to pay in full all such amounts (including all
amounts comprising the Threshold Amount or such lesser amount of Aggregate
Purchaser Damages payable on the First Anniversary Date, which lesser amount
shall be the “Seller First Anniversary Payment Amount”); provided that in the
event that the Threshold Amount has not been reached by the First Anniversary
Date, Wells Fargo shall be obligated to pay all amounts in excess of the Seller
First Anniversary Payment Amount with respect to Aggregate Purchaser

56



--------------------------------------------------------------------------------



 



Damages on the earlier to occur of (A) the date on which the Threshold Amount is
reached or (B) the second anniversary of the Closing Date;
     (ii) with respect to any claim for indemnification based upon (x) a breach
of any representation and warranty made by Wells Fargo and the Sellers to
Purchaser in this Agreement (other than those in Sections 4.2, 4.5 (for which a
claim for indemnification may be made without any limitation on time), 4.13 and
4.18), the Claim Notice with respect to which is not received on or before the
date that is two years after the Closing Date, or (y) a breach of any
representation and warranty made by Wells Fargo to Purchaser in Sections 4.13 or
4.18 of this Agreement, the Claim Notice with respect to which is not received
on or before the date that is sixty (60) days following (1) the date of
expiration of the applicable statute of limitations with respect to the matters
to which such claim relates (assuming no waiver or extension thereof effected in
accordance with clause (2) below), or (2) if Purchaser waives or extends the
applicable statute of limitations with the prior consent of the Wells Fargo,
which consent shall not be unreasonably withheld, the date of final settlement
of such open tax period or the end of such extension, as the case may be;
     (iii) for Damages to the extent such Damages are incurred based on or in
respect of any activities of Purchaser or its Affiliates from and after the
Closing Date; or
     (iv) for aggregate Damages in excess of (x) One Hundred Thirty-Seven
Million United States Dollars (US$137,000,000.00) with respect to all claims for
indemnification pursuant to Section 10.1(a) (other than those based upon a
breach of the representations and warranties made by Wells Fargo and the Sellers
to Purchaser in Sections 4.5 or 4.17), or (y) the amount of the Purchase Price
with respect to all claims for indemnification pursuant to Section 10.1(a) that
are based upon a breach of the representations and warranties made by Wells
Fargo and the Sellers to Purchaser in Sections 4.5 or 4.17.
     (b) Notwithstanding anything contained in Article IV or any other provision
of this Agreement to the contrary, Purchaser understands and agrees that Wells
Fargo and the Sellers are not making any representation or warranty whatsoever,
express or implied, other than those representations and warranties of Wells
Fargo and the Sellers expressly set forth in Article IV (including, and as
qualified or modified by, the Sellers Disclosure Schedule) and Section 6.14
hereof.
     (c) Purchaser understands and agrees that any cost estimates, projections,
forecasts, or other predictions which have been or may be provided to Purchaser
by or on behalf of Wells Fargo or either Seller (including in the Confidential
Memorandum) are not and shall not be deemed to be representations or warranties
of Wells Fargo or the Sellers. Purchaser acknowledges and agrees that (i) there
are uncertainties inherent in attempting to make such estimates, projections,
forecasts and other predictions, (ii) Purchaser is familiar with such
uncertainties, (iii) Purchaser is taking full responsibility for making its own
evaluation of the

57



--------------------------------------------------------------------------------



 



adequacy and accuracy of all estimates, projections, forecasts and other
predictions so furnished to it, and (iv) Purchaser shall have no claim against
Wells Fargo or either Seller or any of their respective officers, directors,
Affiliates or agents with respect thereto.
     10.4 General.
     (a) Reserved.
     (b) To the extent that an Indemnified Purchaser Entity is entitled to
indemnification with respect to any claim made under this Article X, Wells Fargo
shall be subrogated to any right of action (other than a right of action against
another Indemnified Purchaser Entity) which such Indemnified Purchaser Entity
may have against any other person or entity with respect to any matter giving
rise to such claim for indemnification hereunder.
     (c) The indemnification provided in this Article X shall be the exclusive
post-Closing remedy available to Purchaser with respect to any breach of any
representation, warranty, covenant or agreement made by Sellers to Purchaser in
this Agreement, except as to covenants or agreements contained in
Sections 6.6(b), 6.13, 6.14, 6.15 and 6.17 or as otherwise expressly provided in
this Agreement; provided, that (i) this Section 10.4(c) shall not be deemed a
waiver by any party of any right to specific performance or injunctive relief
(including, without limitation, the right of Purchaser to seek injunctive relief
pursuant to the terms of Section 6.16), and (ii) except as set forth in
Sections 10.3(b), 10.3(c) and 11.4(d), nothing in this Agreement shall prohibit
or limit any remedy available at law or in equity for any fraud committed or
made by any party in connection with the transactions contemplated by this
Agreement.
ARTICLE XI
INDEMNIFICATION BY PURCHASER
     11.1 Indemnification. In addition to and not in limitation of the
indemnities provided in Section 7.11(a) (which Section sets forth the exclusive
remedy of Wells Fargo and the Sellers in respect of the matters covered
thereby), from and after the Closing Date, subject to the other provisions of
this Article XI, Purchaser agrees to indemnify Wells Fargo, the Sellers, their
respective Affiliates and their respective officers, directors and employees
(collectively, the “Indemnified Seller Entities”) and to hold each of them
harmless from and against, and agrees to assume liability for, any and all
Damages suffered, paid or incurred by such Indemnified Seller Entity resulting
from or caused by: (a) any breach of any of the representations and warranties
made by Purchaser to Wells Fargo and the Sellers in this Agreement (provided,
that, for purposes of this Section 10.1(a), the determination of whether such
breach has occurred will disregard (i) “materiality” or “Material Adverse
Effect” qualifiers and (ii) “knowledge” qualifiers, other than those involving
knowledge of acts, activities or omissions or contemplated or threatened acts,
activities or omissions of third parties (including, without limitation,
Governmental Authorities)); (b) any breach by Purchaser of any covenant or
agreement of Purchaser contained in this Agreement; or (c) any of the Assumed
Liabilities. For purposes of the indemnity provided in this Section 11.1 in
respect of the matters referred to in clause (c) above, indemnification payments
made by Wells Fargo pursuant to Section 10.1(a) shall not be deemed to be
“Damages suffered, paid or incurred” by an Indemnified Seller Entity.

58



--------------------------------------------------------------------------------



 



     11.2 Indemnification Procedures, Etc.
     (a) If an Indemnified Seller Entity believes that a claim, demand or other
circumstance exists that has given or may reasonably be expected to give rise to
a right of indemnification under this Article XI (whether or not the amount of
Damages relating thereto is then quantifiable), such Indemnified Seller Entity
shall promptly assert its claim for indemnification by giving written notice
thereof (a “Claim Notice”) to Purchaser. Each Claim Notice shall describe the
claim in reasonable detail. The failure to so notify Purchaser shall not relieve
Purchaser of any obligation to indemnify any Indemnified Seller Entity unless
(and then only to the extent that) such failure shall have adversely affected
Purchaser’s ability to defend against, settle or satisfy any claim to which the
Claim Notice relates. Notwithstanding the foregoing, with respect to claims for
indemnification that do not involve a third-party claim (defined below), the
Indemnified Seller Entities shall not deliver a Claim Notice with respect to any
such claims unless the aggregate amount of Damages for all claims included
within such Claim Notice exceeds One Hundred Thousand United States Dollars
($100,000.00). Purchaser shall not assert that any delay in delivering a Claim
Notice resulting from the Indemnified Seller Entities’ compliance with the
foregoing sentence has adversely affected Purchaser’s ability to defend against,
settle or satisfy the claims for indemnification specified therein.
     (b) If any claim or demand by an Indemnified Seller Entity under this
Article XI relates to an action or claim filed or made against an Indemnified
Seller Entity by a third party (a “third-party claim”), Purchaser will have the
right to defend such Indemnified Seller Entity against the third-party claim
with counsel of its choice reasonably satisfactory to the Indemnified Seller
Entity so long as (i) Purchaser advises the Indemnified Seller Entity in writing
of its election to assume such defense within fifteen (15) Business Days of
receipt of the Claim Notice with respect to such third-party claim (provided,
that if the Claim Notice specifies that it relates to a labor claim subject to
summary proceedings legislation, Purchaser must advise the Indemnified Seller
Entity in writing of its election to assume such defense within five
(5) Business Days), (ii) the third-party claim involves money damages only and
does not seek an injunction or other equitable relief (or the Indemnified Seller
Entity consents in writing to Purchaser assuming such defense notwithstanding
the fact that the third-party claim seeks an injunction or other equitable
relief) and (iii) Purchaser conducts the defense of the third-party claim
actively and diligently.
     (c) Notwithstanding anything to the contrary in this Section 11.2: (i) an
Indemnified Seller Entity will be entitled to participate in the defense of any
third-party claim and to employ counsel of its choice for such purpose at its
own sole cost and expense; and (ii) an Indemnified Seller Entity will be
entitled to assume control of the defense of such third-party claim and
Purchaser will pay the reasonable fees and expenses of a single counsel retained
by such Indemnified Seller Entity (excluding the fees and expenses of the
Indemnified Seller Entity’s counsel incurred prior to the date of such
assumption of the defense), if: (A) the Indemnified Seller Entity reasonably
concludes that such third-party claim could reasonably be expected to have a
materially adverse effect on the business or reputation of Wells Fargo; (B) the
Indemnified Seller Entity reasonably concludes that there exists a conflict of
interest that, under applicable principles of legal ethics, would prohibit a
single legal counsel from representing both

59



--------------------------------------------------------------------------------



 



the Indemnified Seller Entity and Wells Fargo in such third-party claim, and
such conflict has not been timely waived; (C) the Indemnified Purchaser Entity
reasonably concludes that there may be significant and colorable legal defenses
available to it that are inconsistent with those defenses available to
Purchaser; (D) such third-party claim could involve the imposition of criminal
penalties upon the Indemnified Seller Entity; or (E) Purchaser either (1) has
failed to give a notice of defense under Section 11.2(b)(i) and timely assume
the defense of such third-party claim or (2) is failing to conduct the defense
of such third-party claim actively and diligently. In the event that an
Indemnified Seller Entity assumes the defense of a third-party claim in
accordance with the preceding sentence, (x) Purchaser will reimburse the
Indemnified Seller Entity promptly and periodically for the costs of defending
against the third-party claim (including reasonable fees and expenses of a
single counsel), and (y) Purchaser will remain responsible for any Damages the
Indemnified Seller Entity may suffer resulting from, caused by, or in connection
with the third-party claim to the fullest extent provided in this Article XI.
     (d) So long as Purchaser is conducting the defense of the third-party claim
in accordance with Section 11.2(b) or an Indemnified Seller Entity is conducting
the defense pursuant to any of Sections 11.2(c)(ii)(A) through 11.2(c)(ii)(D),
(i) the Indemnified Seller Entity will not consent to the entry of any judgment
on, or enter into any settlement with respect to, the third-party claim without
the prior written consent of Purchaser, which consent shall not be unreasonably
withheld, and (ii) Purchaser will not consent to the entry of any judgment on,
or enter into any settlement with respect to, the third-party claim without the
prior written consent of the Indemnified Seller Entity, which consent shall not
be unreasonably withheld, unless such judgment or settlement involves only the
payment of money damages by Purchaser and does not impose an injunction or other
equitable relief upon the Indemnified Seller Entity. In the event that an
Indemnified Seller Entity assumes control of the defense of a third-party claim
pursuant to Section 11.2(c)(ii)(E), the Indemnified Seller Entity may defend
against, and consent to the entry of any judgment or enter into any settlement
with respect to, a third-party claim in any manner it reasonably may deem
appropriate (and the Indemnified Seller Entity need not consult with, or obtain
any consent from, Purchaser in connection therewith); provided, however, that no
such judgment or settlement shall impose an injunction or other equitable relief
upon Purchaser or any of its Affiliates unless Purchaser has consented thereto
in advance in writing.
     (e) If Purchaser elects to defend any such third-party claim, then each
Indemnified Seller Entity shall make available to Purchaser all information
reasonably available to such Indemnified Seller Entity relating to such
third-party claim. In addition, the parties hereto shall render to each other
such assistance as may reasonably be requested in order to ensure the proper and
adequate defense of any such third-party claim. The party in charge of the
defense shall keep the other party fully apprised at all times as to the status
of the defense or any settlement negotiations with respect thereto.
     11.3 Limitation on Liability. Notwithstanding anything to the contrary
contained in this Article XI, the Indemnified Seller Entities shall not be
entitled to indemnification pursuant to this Article XI, with respect to any
claim for indemnification pursuant to Section 11.1(a):

60



--------------------------------------------------------------------------------



 



     (i) until the earlier to occur of (A) the First Anniversary Date or (B) the
date on which the aggregate Damages to all Indemnified Seller Entities (without
duplication), with respect to all claims for indemnification pursuant to Section
10.1(a) (“Aggregate Seller Damages”), exceed the Threshold Amount, whereupon
(subject to the provisions of clause (iv) below) Purchaser shall be obligated to
pay in full all such amounts (including all amounts comprising the Threshold
Amount or such lesser amount of Aggregate Seller Damages payable on the First
Anniversary Date, which lesser amount shall be the “Purchaser First Anniversary
Payment Amount”); provided that in the event that the Threshold Amount has not
been reached by the First Anniversary Date, Purchaser shall be obligated to pay
all amounts in excess of the Purchaser First Anniversary Payment Amount with
respect to Aggregate Seller Damages on the earlier to occur of (A) the date on
which the Threshold Amount is reached or (B) the second anniversary of the
Closing Date;
     (ii) with respect to any claim for indemnification based upon a breach of
any representation and warranty made by Purchaser in this Agreement (other than
those in Section 5.2 (for which a claim for indemnification may be made without
any limitation on time)), the Claim Notice with respect to which is not received
on or before the date that is two years after the Closing Date;
     (iii) for Damages to the extent such Damages are incurred based on or in
respect of any activities of Wells Fargo, the Sellers or their Affiliates from
and after the Closing Date, or the business of the Sellers prior to the Closing
Date except with respect to the Assumed Liabilities; or
     (iv) for aggregate Damages in excess of the amount of One Hundred
Thirty-Seven Million United States Dollars (US$137,000,000.00).
     11.4 General.
     (a) Reserved.
     (b) To the extent that an Indemnified Seller Entity is entitled to
indemnification with respect to any claim made under this Article XI, Purchaser
shall be subrogated to any right of action (other than a right of action against
another Indemnified Seller Entity) which such Indemnified Seller Entity may have
against any other person or entity with respect to any matter giving rise to a
claim for indemnification hereunder.
     (c) The indemnification provided in this Article XI shall be the exclusive
post-Closing remedy available to Sellers with respect to any breach of any
representation, warranty, covenant or agreement made by Purchaser to Wells Fargo
and the Sellers in this Agreement, except as to covenants or agreements
contained in Section 6.2, 6.6(a), 6.6(b) or 6.15 or as otherwise expressly
provided in this Agreement; provided, that (i) this Section 11.4(c) shall not be
deemed a waiver by any party of any right to specific performance or injunctive
relief (including, without limitation, the right of Wells Fargo and the Sellers
to seek injunctive relief

61



--------------------------------------------------------------------------------



 



pursuant to the terms of Section 6.16), and (ii) except as set forth in
Sections 10.3(b), 10.3(c) and 11.4(d), nothing in this Agreement shall prohibit
or limit any remedy available at law or in equity for any fraud committed or
made by any party in connection with the transactions contemplated by this
Agreement.
     (d) Notwithstanding anything contained in Article V or any other provision
of this Agreement to the contrary, Wells Fargo and the Sellers understand and
agree that Purchaser is not making any representation or warranty whatsoever,
express or implied, other than those representations and warranties of Purchaser
expressly set forth in Article V (including, and as qualified or modified by,
the Purchaser Disclosure Schedule).
ARTICLE XII
GENERAL PROVISIONS
     12.1 Survival; Agreed Disclaimer of Effect of Knowledge.
     (a) Each of the representations and warranties of the parties hereunder
shall survive the Closing to and until the date which is two years from the
Closing Date, at which date they shall terminate and be of no further force or
effect; provided, however, that, notwithstanding the foregoing, (a) the
representations and warranties of Wells Fargo and the Sellers in Sections 4.13
and 4.18 shall survive the Closing to and until the date which is sixty
(60) days following (i) the date of expiration of the applicable statute of
limitations with respect to the matters covered by such representations and
warranties (assuming no waiver or extension thereof effected in accordance with
clause (ii) below), or (ii) if Purchaser waives or extends the applicable
statute of limitations with the prior consent of Wells Fargo, which consent
shall not be unreasonably withheld, the date of final settlement of such open
tax period or the end of such extension, as the case may be, at which date they
shall terminate and be of no further force or effect; and (b) the
representations and warranties of Wells Fargo and the Sellers in Section 4.5
shall survive the Closing without limitation. Nothing in this Section 12.1 shall
affect an Indemnified Purchaser Entity’s or an Indemnified Seller Entity’s right
to indemnification under Article X or XI, respectively, for the breach of a
representation or warranty if a Claim Notice with respect thereto (which Claim
Notice shall describe the alleged breach in reasonable detail, including
specific assertions as to the underlying supporting facts, as opposed to a
general assertion of breach) is received by the Wells Fargo or Purchaser,
respectively, within the survival periods referred to above.
     (b) Each of Wells Fargo and the Sellers, for their part, and Purchaser, for
its part, acknowledging that the other is entitled to rely on their or its
representations and warranties in this Agreement (with such representations and
warranties qualified only as provided therein and by the disclosures in the
applicable Disclosure Schedule), in order to preserve the benefit of the bargain
otherwise represented by this Agreement, agrees that neither the survival of
such representations, warranties, covenants and agreements, nor their
enforceability, nor any remedies for breaches of them will be affected by any
knowledge of a party regardless of when or how such party acquired such
knowledge, specifically including knowledge of a breach obtained after the
signing of this Agreement and before the Closing occurs.

62



--------------------------------------------------------------------------------



 



     12.2 Notices. All notices and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed given if delivered
personally, transmitted by facsimile (and telephonically confirmed), mailed by
registered or certified mail with postage prepaid and return receipt requested,
or sent by commercial overnight courier, courier fees prepaid (if available;
otherwise, by the next best class of service available), to the parties at the
following addresses:

  (a)   if to Wells Fargo or a Seller, to them at:         Wells Fargo & Company
MAC #N9305-173
Wells Fargo Center
Sixth and Marquette
Minneapolis, MN 55479
Attn: Corporate Secretary
Fax: 612-667-6082         with a copy to:         Wells Fargo Financial, Inc.
800 Walnut Street
Des Moines, Iowa 50309
Attn: General Counsel
Fax: (515) 237-7602     (b)   if to Purchaser, to it at:         Santander
BanCorp
207 Ponce de Leon Avenue
San Juan, Puerto Rico 00918
Attn: President
Fax: (787) 767-7913         with a copy to:         Santander Financial
Services, Inc.
207 Ponce de Leon Avenue
San Juan, Puerto Rico 00918
Attn: General Counsel
Fax: (787) 777-4557

or to such other person, entity or address as any party shall specify by notice
in writing to the other parties in accordance with this Section 12.2. All such
notices or other communications shall be deemed to have been received on the
date of the personal delivery or on the third

63



--------------------------------------------------------------------------------



 



Business Day after the mailing or dispatch thereof; provided that notice of
change of address shall be effective only upon receipt.
     12.3 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     12.4 Amendment and Modification; Waiver.
     (a) This Agreement and the Disclosure Schedules hereto may not be amended
except by an instrument or instruments in writing signed and delivered on behalf
of each of the parties hereto.
     (b) At any time prior to the Closing Date, any party hereto which is
entitled to the benefits hereof may (a) extend the time for the performance of
any of the obligations or other acts of the other parties, (b) waive any
inaccuracy in the representations and warranties of the other parties contained
herein or in any Disclosure Schedule hereto or in any document delivered
pursuant hereto, and (c) waive compliance with any of the agreements of the
other parties or conditions contained herein. Any agreement on the part of a
party hereto to any such extension or waiver shall be valid if set forth in an
instrument in writing signed and delivered on behalf of such party.
     12.5 Entire Agreement. This Agreement (including the Disclosure Schedules,
documents and instruments referred to herein), the Confidentiality Agreement and
any prior written communications between the parties made with specific
reference to this Agreement constitute the entire agreement and supersede all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.
     12.6 Fees and Expenses. Whether or not the transactions contemplated hereby
are consummated, all fees and expenses incurred in connection with this
Agreement, and the transactions contemplated hereby, shall be paid by the party
incurring such expenses.
     12.7 Disclosure Schedules. Sellers and Purchaser agree that, for purposes
of the representations and warranties of such parties in this Agreement, items
disclosed in one Section of the Sellers Disclosure Schedule are deemed to be
disclosed in all other Sections of the Sellers Disclosure Schedule and items
disclosed in one Section of the Purchaser Disclosure Schedule are deemed to be
disclosed in all other Sections of the Purchaser Disclosure Schedule.
     12.8 Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
     12.9 Assignment; Binding Effect. This Agreement shall not be assigned by
any party hereto without the prior written consent of the other parties. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns.

64



--------------------------------------------------------------------------------



 



     12.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Puerto Rico without regard to
conflicts of laws principles thereof.
     12.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
(Signature Page Follows)

65



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on their behalf by their respective officers hereunto duly authorized
all as of the date first written above.

                  WELLS FARGO & COMPANY    
 
           
 
  By:  
/s/ Bruce E. Helsel
   
 
  Name:   Bruce E. Helsel         Title: Senior Vice President  
 
                ISLAND FINANCE PUERTO RICO, INC.    
 
           
 
  By:  
/s/ Gary M. Poetting
   
 
  Name:   Gary M. Poetting         Title: Vice President  
 
                ISLAND FINANCE SALES FINANCE CORPORATION    
 
           
 
  By:  
/s/ Tim Johnson
 
 
  Name:   Tim Johnson         Title: Vice President  
 
                SANTANDER BANCORP    
 
           
 
  By:  
/s/ José R. González
   
 
  Name:   José R. González         Title: President  
 
           
 
  By:  
/s/ Carlos M. García
   
 
  Name:   Carlos M. García         Title: Senior Executive VP & COO  
 
                SANTANDER FINANCIAL SERVICES, INC.    
 
           
 
  By:  
/s/ María Calero
   
 
  Name:   María Calero         Title: Executive Vice President  
 
           
 
  By:  
/s/ Rafael S. Bonilla
   
 
  Name:   Rafael S. Bonilla         Title: Senior Vice President  

S-1